Officers of the United States Within the
                        Meaning of the Appointments Clause
A position to which is delegated by legal authority a portion of the sovereign powers of the federal
  government and that is “continuing” is a federal office subject to the Constitution’s Appointments
  Clause. A person who would hold such a position must be properly made an “Officer[] of the United
  States” by being appointed pursuant to the procedures specified in the Appointments Clause.

                                                                                                     April 16, 2007

                    MEMORANDUM OPINION FOR THE GENERAL COUNSELS
                             OF THE EXECUTIVE BRANCH

I. The Safeguards of the Appointments Clause ..................................................... 74
II. The Essential Elements of an Office Subject to the Appointments Clause ...... 76
     A. The Position Must Possess Delegated Sovereign Authority of the
        Federal Government .................................................................................. 78
         1. The Foundations of This Element ....................................................... 78
         2. Defining Delegated Sovereign Authority............................................ 87
         3. Three Arguably Relevant Characteristics ........................................... 93
             a. Discretion ..................................................................................... 93
             b. Contractors................................................................................... 96
             c. State Officers ............................................................................... 99
     B. The Position Must Be “Continuing” ........................................................ 100
         1. The Foundations of This Element ..................................................... 101
         2. Defining a “Continuing” Position ..................................................... 111
         3. A Few Recurring Areas .................................................................... 113
     C. Several Additional Criteria Are Incidental, Not Distinct Elements of
        an Office .................................................................................................. 115
         1. Method of Appointment .................................................................... 115
         2. Established by Law ........................................................................... 117
         3. Oath of Office ................................................................................... 119
         4. Emoluments ...................................................................................... 119
         5. Commission ...................................................................................... 122
III. Conclusion .................................................................................................... 122

    This memorandum addresses the requirements of the Appointments Clause of
the Constitution, which sets out the exclusive methods of appointing all “Officers
of the United States” whose appointments are not otherwise provided for in the
Constitution. U.S. Const. art. II, § 2, cl. 2. In particular, we address which posi-
tions are required by that Clause to be filled pursuant to its procedures. We con-
clude that any position having the two essential characteristics of a federal “office”
is subject to the Appointments Clause. That is, a position, however labeled, is in



                                                          73
                 Opinions of the Office of Legal Counsel in Volume 31


fact a federal office if (1) it is invested by legal authority with a portion of the
sovereign powers of the federal government, and (2) it is “continuing.” A person
who would hold such a position must be properly made an “Officer[] of the United
States” by being appointed pursuant to the procedures specified in the Appoint-
ments Clause.

                 I. The Safeguards of the Appointments Clause

   The Appointments Clause provides:

      [The President] shall nominate, and by and with the Advice and
      Consent of the Senate, shall appoint Ambassadors, other public Min-
      isters and Consuls, Judges of the supreme Court, and all other Offic-
      ers of the United States, whose Appointments are not herein other-
      wise provided for, and which shall be established by Law: but the
      Congress may by Law vest the Appointment of such inferior Offi-
      cers, as they think proper, in the President alone, in the Courts of
      Law, or in the Heads of Departments.

Id. The Appointments Clause, as the Supreme Court has explained, reflects more
than a “frivolous” concern for “etiquette or protocol.” Buckley v. Valeo, 424 U.S.
1, 125 (1976) (per curiam). Rather, the Clause limits the exercise of certain kinds
of governmental power to those persons appointed pursuant to the specific
procedures it sets forth for the appointment of “officers.” As the Supreme Court
explained in Buckley:

      We think that the term “Officers of the United States” as used in Art.
      II, defined to include “all persons who can be said to hold an office
      under the government,” is a term intended to have substantive mean-
      ing. We think its fair import is that any appointee exercising signifi-
      cant authority pursuant to the laws of the United States is an “Officer
      of the United States,” and must, therefore, be appointed in the man-
      ner prescribed by § 2, cl. 2, of that Article.

Id. at 125–26 (citation omitted; quoting United States v. Germaine, 99 U.S. 508,
510 (1879)); see also id. at 132 (“Unless their selection is elsewhere provided for,
all officers of the United States are to be appointed in accordance with the
Clause. . . . No class or type of officer is excluded because of its special func-
tions.”); id. at 136 (noting that prior cases allowing restrictions on President’s
removal power had been careful not to suggest that his appointment power could
be infringed). Applying this understanding, the Court in Buckley unanimously held
that the Appointments Clause required that the enforcement, regulatory, and other
administrative powers of the Federal Election Commission could properly “be
exercised only by ‘Officers of the United States,’ appointed in conformity with”



                                         74
       Officers of the United States Within the Meaning of the Appointments Clause


the Clause. Id. at 143; see id. at 267 (White, J., concurring in part and dissenting in
part) (agreeing). Because the members of the Commission had not been so
appointed, the Commission could not constitutionally exercise these powers. Id. at
141–43 (opinion of Court); see also id. at 126–27 (describing existing appointment
procedure).
   This Office also has long taken the same view of the force of the Appointments
Clause. We have concluded, for example, that it is not “within Congress’s power
to exempt federal instrumentalities from the Constitution’s structural requirements,
such as the Appointments Clause”; that Congress may not, for example, resort to
the corporate form as an “artifice” to “evade the ‘solemn obligations’ of the
doctrine of separation of powers,” The Constitutional Separation of Powers
Between the President and Congress, 20 Op. O.L.C. 124, 148 n.70 (1996)
(“Separation of Powers”); and that the “methods of appointment” the Appoint-
ments Clause specifies “are exclusive,” Common Legislative Encroachments on
Executive Branch Authority, 13 Op. O.L.C. 248, 249 (1989) (“Legislative En-
croachments”). Indeed, the Court’s conclusion in Buckley that the methods of
appointment in the Appointments Clause are exclusive for anyone who can be said
to hold an office under the United States was anticipated by a line of Attorney
General opinions dating back to well before the Civil War. See, e.g., Appointment
and Removal of Inspectors of Customs, 4 Op. Att’y Gen. 162, 164 (1843); see also
Civil Service Comm’n, 13 Op. Att’y Gen. 516, 518 (1871) (Appointments Clause
“must be construed as excluding all other modes of appointment” of executive and
judicial officers). Moreover, the text of the Appointments Clause emphatically
applies to “all” officers of the United States, unless their method of appointment is
“otherwise provided for” in the Constitution.
   The requirements of the Appointments Clause are “among the significant struc-
tural safeguards of the constitutional scheme” and are “designed to preserve
political accountability relative to important government assignments.” Edmond v.
United States, 520 U.S. 651, 659, 663 (1997). The Clause “is a bulwark against
one branch aggrandizing its power at the expense of another branch,” particularly
by preventing Congress from taking to itself the appointment power, as was at
issue in Buckley, or otherwise stripping that power from the other Branches. Ryder
v. United States, 515 U.S. 177, 182 (1995). By vesting the selection of principal
officers in the President and of inferior officers in the President or certain other
officers of the Executive or Judicial Branches, the Clause “prevents congressional
encroachment upon” those branches, Edmond, 520 U.S. at 659, and supports the
President’s authority and duty to see to the execution of the laws, Printz v. United
States, 521 U.S. 898, 922–23 (1997). But the Appointments Clause “is more: it
preserves another aspect of the Constitution’s structural integrity by preventing the
diffusion of the appointment power.” Ryder, 515 U.S. at 182 (internal quotation
marks omitted). Thus, in Ryder the Court held invalid a military court’s affirmance
of a conviction where, even though the court had been appointed by an Executive



                                           75
                      Opinions of the Office of Legal Counsel in Volume 31


Branch officer, the appointing official was not among those specified in the
Appointments Clause. Id. at 179; see also United States v. Maurice, 26 F. Cas.
1211, 1216, 1219 (C.C.D. Va. 1823) (No. 15,747) (Marshall, Circuit Justice)
(finding appointment by cabinet member, rather than President with Senate advice
and consent, invalid under the Appointments Clause and stating that “the policy of
the law condemns such appointments,” although illegal appointment did not
prevent governmental suit to recover money from appointee); cf. Auffmordt v.
Hedden, 137 U.S. 310, 326–28 (1890) (rejecting Appointments Clause challenge
to action of appraiser appointed by inferior Executive Branch officer—not because
Clause did not impose constraints but because position was not an office). By
preventing diffusion, the Appointments Clause helps to ensure accountability for
the quality of appointments and the operation of the government—through a
limited number of publicly known and readily discernible sources of appointing
authority, and also, ultimately, through the threat of impeachment, by which
Congress may both remove a person from any civil “Office” and disqualify him
“to hold and enjoy any Office.” U.S. Const. art. II, § 4; id. art. I, § 3. 1

                          II. The Essential Elements of an Office
                            Subject to the Appointments Clause

   Although Buckley and subsequent cases confirm that the Appointments Clause
limits the conferral of certain kinds of governmental authority to properly
appointed “officers,” the Supreme Court has not articulated the precise scope and
application of the Clause’s requirements; the Executive Branch, as explained
below, has adopted differing interpretations since Buckley; and questions about the
Clause continue to arise regularly both in the operation of the Executive Branch
and in proposed legislation. We therefore have reconsidered the scope of the
Clause’s requirements; in doing so, we have focused on relevant constitutional text
and the earliest authorities that illuminate that text, as well as Supreme Court
authority. The remainder of this memorandum explains the basis for and contours
of the two elements of an “office” under the United States whose occupant must




     1
       This memorandum does not address other separation of powers principles that might restrict the
allocation of appointing authority or the exercise of governmental powers, including the “anti-
aggrandizement” principle, constraints on the delegation of power outside of the federal government,
and the powers and duties of the President under Article II, such as his duty under the Take Care
Clause. See, e.g., Separation of Powers, 20 Op. O.L.C. at 131–32, 175–77; Deputization of Members of
Congress as Special Deputy U.S. Marshals, 18 Op. O.L.C. 125 (1994); Springer v. Philippine Islands,
277 U.S. 189, 203 (1928) (applying separation of powers principles to interpret statute as barring
territorial legislature from appointing persons to vote government’s stock in a corporation, regardless of
whether such persons “are public officers in a strict sense”).




                                                   76
        Officers of the United States Within the Meaning of the Appointments Clause


be appointed in accordance with the Appointments Clause. 2 This memorandum
discusses and explains the governing principles, which are consistent with and
expand on Buckley and the precedents on which it relied. But apart from the few
specific instances that we expressly consider (such as qui tam relators and
independent counsels, below in Part II.B.3), this memorandum is not intended to
address whether any particular position would be an office or to call into question
any particular existing position. Please consult this Office should any particular
Appointments Clause question arise that you are unable to resolve based on the
principles we set out.
    Subpart A explains that a federal office involves a position to which is delegat-
ed by legal authority a portion of the sovereign powers of the federal government.
Such powers primarily involve binding the government or third parties for the
benefit of the public, such as by administering, executing, or authoritatively
interpreting the laws. Delegated sovereign authority also includes other activities
of the Executive Branch concerning the public that might not necessarily be
described as the administration, execution, or authoritative interpretation of the
laws but nevertheless have long been understood to be sovereign functions,
particularly the authority to represent the United States to foreign nations or to
command military force on behalf of the government. By contrast, an individual
who occupies a purely advisory position (one having no legal authority), who is a
typical contractor (providing goods or services), or who possesses his authority
from a state does not hold a position with delegated sovereign authority of the
federal government and therefore does not hold a federal office.
    Subpart B explains that, for a position to be a federal office, it also must be
“continuing,” which means either that the position is permanent or that, even
though temporary, it is not personal, “transient,” or “incidental.” Thus, special
diplomatic agents, short-term contractors, qui tam relators, and many others in
positions that have authority on an ad hoc or temporary basis do not hold offices.
Persons holding such non-continuing positions need not be appointed in conformi-
ty with the Appointments Clause, even if they temporarily exercise delegated
sovereign authority. Primarily because of this element, our analysis departs from
that taken in such prior memoranda as Legislative Encroachments, 13 Op. O.L.C.
at 249, and Constitutionality of the Qui Tam Provisions of the False Claims Act,
13 Op. O.L.C. 207, 221–24 (1989).
    Finally, Subpart C discusses additional criteria that have been considered in
certain contexts for determining when a position is an office or when an individual
is an officer. At least for purposes of the Appointments Clause, these criteria are

   2
      Even if the Appointments Clause applies to a position, the Clause does permit various means of
relieving administrative burdens on the appointing officer. See Assignment of Certain Functions
Related to Military Appointments, 29 Op. O.L.C. 132, 133-38 (2005).




                                                77
                 Opinions of the Office of Legal Counsel in Volume 31


not essential, even if relevant to determining the presence of the two essential
elements. In many cases, they are incidental traits that often flow from the
existence of an office but do not define an office. One such criterion, which this
Office previously considered essential, is whether a position involves employment
within the federal government. See Separation of Powers, 20 Op. O.L.C. at 145–
48. As suggested when we formally published Separation of Powers in 2002, this
prior analysis has been found “inadequate as an expression of the Office’s advice
on separation of powers.” Id. at 124 (editor’s note). As we explain, federal
employment is not necessary for the Appointments Clause to apply. In addition,
we explain that the statutory basis for a position ordinarily will be relevant to
whether the position involves delegated sovereign authority and is continuing, and
thus is an “office” subject to the Appointments Clause, although the applicability
of the Clause does not depend on whether Congress has formally and directly
created an “office.”

         A. The Position Must Possess Delegated Sovereign Authority
                         of the Federal Government

    The first essential element of an office under the United States is the delegation
by legal authority of a portion of the sovereign powers of the federal government.
A position must have the authority to exercise such power before the Appoint-
ments Clause will require that the occupant of the position be made an “Officer[]
of the United States.” After laying out the authority for this element, we explain its
contours and then address three arguably special situations.

                       1. The Foundations of This Element

   The text and structure of the Constitution reveal that officers are persons to
whom the powers “delegated to the United States by the Constitution,” U.S. Const.
amend. X, are in turn delegated in order to be carried out. The President himself is
said to “hold [an] Office,” and the Constitution provides that “[t]he executive
Power shall be vested in” that office. Id. art. II, § 1, cl. 1. The President cannot
carry out the executive power alone, and so the Constitution further contemplates
that executive power will be delegated to officers to help the President fulfill this
duty. The Constitution recognizes that the President would need to delegate
authority to others in, among other places, the clauses empowering him to “take
Care that the Laws be faithfully executed,” and then, immediately following,
providing that the President “shall Commission all the Officers of the United
States.” Id. § 3 (emphases added). The Constitution also provides that the Presi-
dent “may require the Opinion, in writing, of the principal Officer in each of the
executive Departments, upon any Subject relating to the Duties of their respective
Offices.” Id. § 2, cl. 1. See also id. art. I, § 6 (barring members of Congress in
certain cases from being “appointed to any civil Office under the Authority of the



                                         78
        Officers of the United States Within the Meaning of the Appointments Clause


United States”); id. § 8, cl. 18 (referring to the “Powers vested by this Constitution
in the Government of the United States, or in any Department or Officer thereof”);
cf. id. cls. 15–16 (referring to “the Officers” of the militia, who, when called into
federal service, provide one means of executing federal law).
    As the Supreme Court has explained: “The Constitution does not leave to spec-
ulation who is to administer the laws enacted by Congress; the President, it says,
‘shall take Care that the Laws be faithfully executed,’ Art. II, § 3, personally and
through officers whom he appoints (save for such inferior officers as Congress
may authorize to be appointed by the ‘Courts of Law’ or by ‘the Heads of
Departments’ who are themselves Presidential appointees), Art. II, § 2.” Printz,
521 U.S. at 922; see In re Neagle, 135 U.S. 1, 63 (1890) (President’s authority to
appoint and commission officers is “the means of fulfilling” his obligation under
the Take Care Clause); Myers v. United States, 272 U.S. 52, 133 (1926) (same);
The President and Accounting Officers, 1 Op. Att’y Gen. 624, 625 (1823)
(similar). Printz was echoing President Washington, who explained in 1789 that
“[t]he impossibility that one man should be able to perform all the great business
of the State, I take to have been the reason for instituting the great Departments,
and appointing officers therein, to assist the supreme Magistrate in discharging the
duties of his trust.” 30 Writings of George Washington 333, 334 (May 25, 1789)
(John C. Fitzpatrick ed., 1939). 3 Similarly, the Constitution describes the persons
to whom is delegated the “judicial Power of the United States,” a particular kind of
power to render binding interpretations of federal law (in the course of deciding
cases or controversies), as “hold[ing] . . . Offices.” U.S. Const. art. III, § 1. This
power is primarily delegated to the “Judges of the supreme Court,” id. art. II, § 2,
cl. 2; and the “Judges . . . of the . . . inferior Courts,” id. art. III, § 1; but also to
other officers, see Buckley, 424 U.S. at 126 (clerk, citing Ex parte Hennen, 38 U.S.
3
      Regarding the significance of the President’s constitutional status as head of the Executive
Branch, and his take-care duty, to the nature of an office as a delegation of executive power, see also
James Madison, Notes of Debates in the Federal Convention of 1787, at 324 (Norton 1987) (Gouver-
neur Morris, July 19, 1787) (“There must be certain great officers of State; a minister of finance, of
war, of foreign affairs &c. These he presumes will exercise their functions in subordination to the
Executive, and will be amenable by impeachment to the public Justice. Without these ministers the
Executive can do nothing of consequence.”); 1 Annals of Cong. 481 (James Madison, June 16, 1789)
(“if any power whatsoever is in its nature executive, it is the power of appointing, overseeing, and
controlling those who execute the laws”); id. at 492 (Fisher Ames, June 16, 1789) (“[I]t was necessary
to delegate considerable powers . . . . The constitution places all executive power in the hands of the
President, and could he personally execute all the laws, there would be no occasion for establishing
auxiliaries; but the circumscribed powers of human nature in one man, demand the aid of others.”); id.
at 637 (Theodore Sedgwick, June 29, 1789) (stating that Representative Sedgwick “conceived that a
majority of the House had decided that all officers concerned in executive business should depend upon
the will of the President for their continuance in office; and with good reason, for they were the eyes
and arms of the principal Magistrate, the instruments of execution”).




                                                  79
                       Opinions of the Office of Legal Counsel in Volume 31


(13 Pet.) 230 (1839)); 3 Joseph Story, Commentaries on the Constitution of the
United States § 1530, at 387 (1833) (“Story”) (clerk and reporter). 4
    The debate on the ratification of the Constitution reinforces both this textual
understanding of a federal “office” as characterized by the delegated sovereign
authority of the federal government and the relation of the Appointments Clause to
such a position. James Madison argued in the Federalist that the Constitution
would establish a republican government, which he defined as one that “derives all
its powers directly or indirectly from the great body of the people; and is adminis-
tered by persons holding their offices during pleasure, for a limited period, or
during good behavior.” The Federalist No. 39, at 251 (Jacob E. Cooke ed., 1961).
Alexander Hamilton similarly explained in Federalist No. 72 that the Executive
Branch would be administered by appointed officers exercising the delegated
executive power of the President:

         The administration of government . . . in its most usual and perhaps
         in its most precise signification . . . falls peculiarly within the prov-
         ince of the executive department. The actual conduct of foreign ne-
         gotiations, the preparatory plans of finance, the application and dis-
         bursement of the public moneys, in conformity to the general
         appropriations of the legislature; the arrangement of the army and
         navy, the direction of the operations of war; these, and other matters
         of a like nature constitute what seems to be most properly under-
         stood by the administration of government. The persons therefore, to
         whose immediate management these different matters are committed,
         ought to be considered as the assistants or deputies of the chief mag-
         istrate; and, on this account, they ought to derive their offices from
         his appointment, at least from his nomination, and ought to be sub-
         ject to his superintendence.

Id. at 486–87 (emphasis added); see also The Federalist No. 29, at 183 (Alexander
Hamilton) (referring to “the officers who may be entrusted with the execution of
[the] laws”); cf. The Federalist No. 64, at 436 (John Jay) (referring to Constitu-
tion’s allocation of “power to do” each “act of sovereignty by which the citizens
are to be bound and affected,” such as making laws, making treaties, and entering
court judgments).



     4
       The Constitution specially provides for the election of representatives and senators, for each house
of Congress to choose its legislative officers (except for the President of the Senate, an office held ex
officio by the Vice President), and for the election of the President and Vice President. See U.S. Const.
art. I, § 2, cl. 5; id. art. I, § 3, cl. 5; id. art. II, § 1 & amend. XII. These offices are therefore excluded
from the Appointments Clause by its terms.




                                                     80
       Officers of the United States Within the Meaning of the Appointments Clause


   The earliest commentators shared and perpetuated the Federalist’s understand-
ing of a federal office as involving the wielding of delegated sovereign authority.
William Rawle explained in the 1820s in his prominent commentary on the
Constitution that one of “the means provided to enable the president to perform his
public duties” is creation of “[s]ubordinate offices,” A View of the Constitution of
the United States of America 151–52 (2d ed. 1829); described the appointment of
officers as the means to allow the President “agents . . . for public duties,” id. at
162; and supported the power to impeach officers because “[t]he delegation of
important trusts, affecting the higher interests of society, is always from various
causes liable to abuse,” id. at 211. Joseph Story in the 1830s echoed Madison by
explaining that “in a republican government[,] offices are established, and are to
be filled . . . for purposes of the highest public good; to give dignity, strength,
purity, and energy to the administration of the laws.” 3 Story § 1524, at 376. In his
view, the Appointments Clause “give[s] to the president a power over the ap-
pointments of those, who are in conjunction with himself to execute the laws.” Id.
Attorney General Cushing in the 1850s, surveying the law and practice regarding
the operation of the Executive Branch, similarly explained that “the lawful will of
the President may be announced, and an act in the authority of the President
performed, not merely by a Head of Department, but, in the second or other degree
of delegation, by some officer subordinate to such head.” Relation of the President
to the Executive Departments, 7 Op. Att’y Gen. 453, 473 (1855). See also The
Jewels of the Princess of Orange, 2 Op. Att’y Gen. 482, 489 (1831) (discussing
case in which by statute the President “could only act through his subordinate
officer” but might issue an order to that officer and enforce it through his removal
power); John N. Pomeroy, An Introduction to the Constitutional Law of the United
States § 642, at 425 (7th ed. 1883) (“Pomeroy”) (“the officers, in all their various
subordinate grades, are the means and instruments by which the laws shall be
executed, and the general functions and duties of the department performed”).
   The common law of the time of the Founding also indicates that delegated
sovereign authority is a key characteristic of an office. In late eighteenth century
England, “offices” involved a “duty, and in the next place the charge of such
duty.” Giles Jacob, A New Law Dictionary, tit. Office (9th ed. 1772) (“Jacob”); see
also 2 T. Cunningham, A New and Complete Law Dictionary, tit. Office (2d ed.
1771) (same) (“Cunningham”); 3 Matthew Bacon, A New Abridgment of the Law
(4th ed. 1778) (same). “[A]n ‘officer,’” then, “was simply one whom the King had
charged with a duty.” Edward S. Corwin, The President: Office and Powers 1789–
1948, at 85 (5th ed. 1984). A public officer (as distinct from a private one) was
someone whom the King had charged with “any duty concerning the publick.”
Jacob, tit. Office; Cunningham, tit. Office. More particularly, public offices
involved authority to “affect the people generally,” John Bouvier, A Law Diction-
ary 203 (1839) (1993 reprint) (“Bouvier”), and “entitle[d] a man to act in the
affairs of others without their appointment or permission,” P.G. Osborn, A Concise




                                           81
                  Opinions of the Office of Legal Counsel in Volume 31


Law Dictionary 223 (2d ed. 1937); 2 Stewart Rapalje & Robert Lawrence, A
Dictionary of American and English Law 895 (1883) (same).
   Thus, the general common law rule for public offices at the Founding was that
“where one man hath to do with another’s affairs against his will, and without his
leave, that this is an office, and he who is in it, is an officer.” Jacob, tit. Office;
Cunningham, tit. Office (same). The dictionaries derived this rule, essentially
verbatim, from the reported arguments of the Crown in the early case of King v.
Burnell, Carth. 478 (K.B. 1700). See id. at 478 (so stating the “Rule”). Burnell
involved the Censor of the College of Physicians, and the Crown contended that
he was a public officer (and therefore subject to an oath requirement) because (1)
the King had the duty to take “Care of the Persons of his Subjects, and conse-
quently of their health”; (2) he had “delegated so much of his Office unto those
Censors”; and (3) “he is an Officer subordinate, who hath any Part of the King’s
publick care delegated to him by the King.” Id. at 478–79; see also id. at 479
(argument for doctor, not denying general rule as applied to revenue officers and
officers of the peace but claiming exception for “particular Powers created for
particular Purposes”). The Founders, several decades after Burnell, had a similar
(albeit less favorable) view of the characteristics of a public office: The Declara-
tion of Independence charged that King George III had “erected a Multitude of
new Offices, and sent hither Swarms of Officers to harass our People, and eat out
their Substance.” Declaration of Independence ¶ 12 (U.S. 1776). Two years
before, the First Continental Congress had written of “oppressive officers” who
needed, by means of the freedom of the press, to be “shamed or intimidated into
more honorable and just modes of conducting affairs.” Appeal to the Inhabitants of
Quebec, 1 Journals of the Continental Congress 105, 108 (1774). Officers, thus,
were persons holding sovereign authority delegated from the King that enabled
them in conducting the affairs of government to affect the people “against [their]
will, and without [their] leave.” Burnell, Carth. at 478. So critical to the Founders’
thinking was the abuse of power and the corruption surrounding public offices that
“‘the power of appointment to offices’ was deemed ‘the most insidious and
powerful weapon of eighteenth century despotism.’” Freytag v. Comm’r, 501 U.S.
868, 883 (1991) (quoting Gordon Wood, The Creation of the American Republic
1776–1787, at 143 (1969)); see generally Bernard Bailyn, The Origins of Ameri-
can Politics 63–91 (1970) (discussing the Founders’ complaints about the power
of royal officials); The Federalist No. 76, at 509–10 (Alexander Hamilton)
(praising the Appointments Clause as likely “to promote a judicious choice of men
for filling the offices of the Union,” on which choices “must essentially depend the
character of [the government’s] administration,” which was, in turn, “‘the true test
of a good government’”).
   Authority from the Nation’s early years addressing the nature of a public office
confirms this understanding that delegated sovereign authority is a key element.
Such post-ratification materials can illuminate the original meaning of the



                                          82
       Officers of the United States Within the Meaning of the Appointments Clause


Constitution where there is no evidence of a break in the law, and we are aware of
none here. The Supreme Judicial Court of Maine provided the fullest early
explication in 1822, addressing a question under Maine’s equivalent of the
Ineligibility Clause, U.S. Const. art. I, § 6, cl. 2, which bars members of the
Legislative Branch in certain cases from being appointed to a “civil Office under
the Authority of the United States”:

       [T]he term “office” implies a delegation of a portion of the sovereign
       power to, and possession of it by the person filling the office;—and
       the exercise of such power within legal limits, constitutes the correct
       discharge of the duties of such office. The power thus delegated and
       possessed, may be a portion belonging sometimes to one of the three
       great departments, and sometimes to another; still it is a legal power,
       which may be rightfully exercised, and in its effects it will bind the
       rights of others . . . .

Opinion of the Justices, 3 Greenl. (Me.) 481, 482 (1822). The court added that
“[a]n office [is] a grant and possession of a portion of the sovereign power” and
that “every ‘office,’ in the constitutional meaning of the term, implies an authority
to exercise some portion of the sovereign power, either in making, executing or
administering the laws.” Id. at 483. Applying this understanding, the court
concluded that an agent for the preservation of timber on public lands was not a
public officer because he “is to be clothed with no powers, but those of superin-
tending the public lands, and performing certain acts in relation to them under the
discretionary regulations of the governor.” Id. His duties were “not essentially
different from” those of the “state printer, or a contractor to build a state house, or
a state prison.” Id. Other courts treated this early analysis as authoritative. See
Bunn v. Illinois, 45 Ill. 397, 409 (1867) (“The doctrine of this opinion has not been
questioned, so far as we are advised, by any court, and it commends itself to our
unqualified approbation.”); Patton v. Bd. of Health, 59 P. 702, 704, 705 (Cal.
1899) (describing doctrine of Maine opinion as the one that has “been held by
most courts,” and Bunn as having “very fully examined” the cases).
   Similarly, in Byrne’s Administrators v. Stewart’s Administrators, 3 S.C. Eq. (3
Des. Eq.) 466 (1812), the South Carolina Court of Appeals held that a solicitor
was not a public officer because “he does not possess any portion of the public
authority.” Id. at 478; accord In the Matter of Oaths, 20 Johns. 492, 492 (N.Y.
Sup. Ct. 1823) (private attorneys do not hold an “office or public trust” under state
constitution because “they perform no duties on behalf of the government; they
execute no public trust”). And in Commonwealth v. Binns, 17 Serg. & Rawle 219
(Pa. 1828), the Pennsylvania Supreme Court concluded, consistent with one of the
examples given in the Maine opinion, that a person who had contracted to be
printer of congressional reports was not an officer. Id. at 244 (opinion of Tod, J.).
A concurring opinion expressly relied on the Maine opinion in describing a public



                                           83
                  Opinions of the Office of Legal Counsel in Volume 31


office as including “a delegation of a portion of the sovereign power to, and
possession of it by, the person filling the office.” Id. (opinion of Smith, J.). See
also United States v. Hatch, 1 Pin. 182, 190 (Wis. Terr. 1842) (explaining that the
term “civil officers” in appointment provision of territory’s organic act “was
intended to embrace such officers as in whom part of the sovereignty or municipal
regulations, or general interests of society are vested; and that such has been the
general understanding in the states, under their constitutions,” relying on the
Maine opinion as quoted in Binns); United States ex rel. Boyd v. Lockwood, 1 Pin.
359, 363 (Wis. Terr. 1843) (officer has “for the time being, a portion of the
sovereignty . . . to be exercised for the public benefit”). Finally, in United States v.
Maurice, 26 F. Cas. 1211 (C.C.D. Va. 1823), Chief Justice Marshall concluded
that the Army’s position of “agent of fortifications” was a federal office, where it
essentially had the duties of contracting agent—“those of a purchasing quarter-
master, commissary, and paymaster.” Id. at 1214–15. These were “important
duties,” which, if the President in discharging his duty to erect fortifications did
not carry out directly through a series of contracts, would be carried out for him by
officers. Id. at 1214. In general, Marshall explained, “[a]n office is defined to be ‘a
public charge or employment,’ and he who performs the duties of the office, is an
officer.” Id. Thus, an office could be said to involve the performance of public
duties. See also Eliason v. Coleman, 86 N.C. 235, 239–40 (1882) (office is “a
public position to which a portion of the sovereignty of the country, either
legislative, executive or judicial, attaches for the time being, and which is
exercised for the benefit of the public”) (quotation marks omitted); State v.
Hocker, 22 So. 721, 722–23 (Fla. 1897) (surveying law of public offices beginning
with 1822 Maine decision and Maurice).
   Reflecting the understanding from the first hundred years of American law,
including pre-Founding English law, a leading treatise summarized and defined a
public office as follows:

       A public office is the right, authority and duty, created and conferred
       by law, by which for a given period, either fixed by law or enduring
       at the pleasure of the creating power, an individual is invested with
       some portion of the sovereign functions of government, to be exer-
       cised by him for the benefit of the public. The individual so invested
       is a public officer.

Floyd R. Mechem, A Treatise on the Law of Public Offices and Officers § 1, at 1–2
(1890) (footnote omitted) (“Mechem”). Mechem added that the “delegation . . . of
some of the sovereign functions of government” was the “most important charac-
teristic which distinguishes an office,” such that “[u]nless the powers conferred are
of this nature, the individual is not a public officer.” Id. § 4, at 5. The “‘nature of
th[e] duty,’” as “‘concerning the public,’” was the key factor. Id. § 9, at 7 (quoting
Burnell, Carth. at 479).



                                          84
        Officers of the United States Within the Meaning of the Appointments Clause


    Mechem’s distillation of the law was quickly and widely accepted. Contempo-
raneous commentators concurred. See Bruce Wyman, The Principles of the
Administrative Law Governing the Relations of Public Officers 163 (1903)
(essentially reiterating Mechem’s definition); James L. High, A Treatise on
Extraordinary Legal Remedies 581 (3d ed. 1896) (“An office, such as to properly
come within the legitimate scope of an information in the nature of a quo warran-
to, may be defined as a public position, to which a portion of the sovereignty of
the country, either legislative, executive or judicial, attaches for the time being,
and which is exercised for the benefit of the public.”). So did the Judiciary
Committee of the House of Representatives in 1899. The House had requested a
report on whether any member had “accepted any office under the United States”
and whether “the acceptance of such office under the United States ha[d] vacated
the seat of the Member” under the Incompatibility Clause, which provides that “no
Person holding any Office under the United States” may at the same time be a
member of Congress, U.S. Const. art. I, § 6, cl. 2. The Committee extensively
surveyed the definition of an “office,” particularly relying on Mechem and the
1822 Maine decision, and concluded that membership on “a commission created
by law to investigate and report, but having no legislative, judicial, or executive
powers,” did not constitute an office under the United States. 1 Asher C. Hinds,
Hinds’ Precedents of the House of Representatives 604, 604 (1907). The Commit-
tee reasoned that a public office requires a delegation of sovereign authority,
which “involves necessarily the power to (1) legislate, or (2) execute law, or (3)
hear and determine judicially questions submitted.” Id. at 607. 5 The commission-
ers in question, by contrast, “are not to execute any standing laws which are the
rules of action and the guardians of rights, nor have they the right or power to
make any such law, nor can they interpret or enforce any existing law.” Id. at 608;
see id. at 610 (“They neither make law, execute law affecting the rights of the
people, nor perform judicial functions,” but rather are “mere advisory agents of the
Congress. . . . They have no power to decide any question or bind the Government
or do any act affecting the rights of a single individual citizen.”). Similarly, the
Attorney General at the same time explained that, although “[t]he legal definitions
of a public office have been many and various,” “[t]he idea seems to prevail that it
is an employment to exercise some delegated part of the sovereign power.”

    5
      In addition to its conclusion regarding the mere power to investigate and report, the Committee
further concluded that “mere power . . . to negotiate a treaty of peace, or on some commercial subject,
and report without power to make binding on the Government, does not constitute a person an officer.”
1 Hinds’ Precedents at 607–08. This conclusion is correct, not because, as the report suggests, no
delegation of sovereign power is involved in the authority to represent the federal government in
foreign relations, but only to the extent that the person exercising that “mere power” does not hold a
position that is continuing, as discussed below in Part II.B. As discussed in the next subpart, the
delegated executive power of the federal government is broader than just the power to execute law, and
Mechem did not state otherwise.




                                                  85
                 Opinions of the Office of Legal Counsel in Volume 31


Office—Compensation, 22 Op. Att’y Gen. 184, 187 (1898); see also Appoint-
ment—Holding of Two Offices—Commissioner of Labor, 26 Op. Att’y Gen. 247,
249 (1907) (similar, citing 1822 Maine decision).
   It was the same House report’s quotation of Mechem’s definition of a public
office (along with the Supreme Court’s opinion in United States v. Hartwell, 73
U.S. 385 (1867)) on which then-Assistant Attorney General Rehnquist relied in
1969 in concluding that the Staff Assistant to the President did not hold an office
within the meaning of the Ineligibility Clause. See Letter for Lamar Alexander,
Staff Assistant to the President, from William H. Rehnquist, Assistant Attorney
General, Office of Legal Counsel at 2 (Dec. 9, 1969) (“Rehnquist Letter”). Among
other reasons, Rehnquist noted that the position had no specified duties. Id. at 3.
Similarly, in 1971 this Office, in addressing the scope of the Appointments Clause
and the related constitutional provision for the President to commission officers,
explained that one of the two key “characteristic[s] of an officer of the United
States in the Constitutional sense is that he must be invested ‘with some portion of
the sovereign functions of the government.’” Memorandum for John W. Dean, III,
Counsel to the President, from Leon Ulman, Deputy Assistant Attorney General,
Office of Legal Counsel, Re: Presidential Commissions at 3 (Dec. 1, 1971)
(quoting Mechem §§ 1, 2 & 4).
   The Supreme Court soon thereafter (joined by then-Justice Rehnquist) followed
essentially the same analytical path in Buckley v. Valeo, the Court’s first treatment
of the basic requirements of the Appointments Clause since Auffmordt v. Hedden,
137 U.S. 310 (1890), see Buckley, 424 U.S. at 125–26 & n.162, and its first
decision finding a violation of that Clause. In concluding that the commissioners
of the Federal Election Commission held offices under the United States and
therefore were required to be appointed in accordance with the Appointments
Clause, the Court focused on the Commission’s powers and concluded that many
of those powers involved “the performance of a significant governmental duty
exercised pursuant to a public law.” 424 U.S. at 141; see id. at 269–70 (White, J.,
concurring in part and dissenting in part) (similar); see also id. at 137–41, 143
(opinion of Court, surveying powers). Because of their invalid appointments, the
commissioners were permitted to “perform duties only in aid of those functions
that Congress may carry out by itself, or in an area sufficiently removed from the
administration and enforcement of the public law.” Id. at 139.
   The Court’s reference in Buckley (and subsequent cases) to the exercise of
“significant authority,” id. at 126, does vary somewhat from the well-established
historical formulation, but nothing in the Court’s opinion suggests any intention to
break with the longstanding understanding of a public office or fashion a new term
of art. On the contrary, the Court favorably discussed and cited several of the cases
from the 1800s reflecting that understanding, some of them treating arguably
insignificant positions as offices. See id. at 125–26. The Court also referred simply
to the administration and enforcement of the public law, see id. at 139 (quoted



                                         86
       Officers of the United States Within the Meaning of the Appointments Clause


above), 141 (same), and explained that “the term ‘Officers of the United
States,’ . . . since it had first appeared in [the draft Constitution,] had been taken by
all concerned to embrace all appointed officials exercising responsibility under the
public laws of the Nation,” id. at 131. We therefore take the phrase “significant
authority pursuant to the laws of the United States,” id. at 126, and similar phrases,
see, e.g., id. at 141, to be shorthand for the full historical understanding of the
essential elements of a public office; this phrase concisely conveys both the
historical concept of delegated sovereign power and the second historical element
discussed below—whether the position with such power is “continuing”—which
was set out in Auffmordt, among much other early authority, and could be
considered to bear heavily on the “significan[ce]” of the delegation. This Office
previously has suggested such an understanding of Buckley. See Memorandum for
Robert P. Bedell, Deputy General Counsel, Office of Management and Budget,
from Ralph W. Tarr, Deputy Assistant Attorney General, Office of Legal Counsel,
Re: Executive Director of the Property Review Board at 5–6 (Apr. 1, 1983); see
also United States ex rel. Stone v. Rockwell Intern. Corp., 282 F.3d 787, 805 (10th
Cir. 2002) (Buckley “was clear” that its “definition of an officer of the United
States should be construed in conformity with its prior Germaine and Auffmordt
opinions, which the Buckley Court extensively quoted with approval.”).

                    2. Defining Delegated Sovereign Authority

   Although the particulars of what constitutes “delegated sovereign authority”
will not always be beyond debate, early authorities as well as more recent court
decisions and opinions of this Office provide extensive guidance illuminating the
term. As a general matter, based on these authorities, one could define delegated
sovereign authority as power lawfully conferred by the government to bind third
parties, or the government itself, for the public benefit. As indicated from much of
the discussion above, such authority primarily involves the authority to administer,
execute, or interpret the law. See also Printz, 521 U.S. at 922–23 (Constitution
provides that President and the officers he appoints are the ones who are “to
administer the laws enacted by Congress” and “execute its laws”); Bowsher v.
Synar, 478 U.S. 714, 733 (1986) (“Interpreting a law enacted by Congress to
implement the legislative mandate is the very essence of ‘execution’ of the law.”);
Proposed Commission on Deregulation of International Ocean Shipping, 7 Op.
O.L.C. 202, 202 (1983) (holding that positions of commissioners were not subject
to the Appointments Clause where they involved “no enforcement authority or
power to bind the Government”); 1 Hinds’ Precedents at 610 (1898 report
concluding that certain commissioners were not officers because “[t]hey neither
make law, execute law affecting the rights of the people, nor perform judicial
functions”; “They have no power to decide any question or bind the Government
or do any act affecting the rights of a single individual citizen”).




                                           87
                      Opinions of the Office of Legal Counsel in Volume 31


   For example, the public authority to arrest criminals, impose penalties, enter
judgments, and seize persons or property constitutes delegated sovereign authority.
The Supreme Court recognized early that a justice of the peace for the District of
Columbia was an officer of the United States. See Marbury v. Madison, 5 U.S.
(1 Cranch) 137, 164 (1803) (justice of peace holds an office); Wise v. Withers,
7 U.S. (3 Cranch) 331, 336 (1806) (“Deriving all his authority from the legislature
and president of the United States, he certainly is not the officer of any other
government,” and “his powers, as defined by law, seem partly judicial, and partly
executive”). The New Hampshire Supreme Court likewise concluded early that a
“constable” held an office, given his power “to arrest criminals . . . and by
execution to seize either the person or property of small debtors,” Town of
Meredith v. Ladd, 2 N.H. 517, 519 (1823), and the Supreme Court of the Wiscon-
sin Territory concluded that a county probate judge held an office, having “for the
time being, a portion of the sovereignty . . . to be exercised for the public benefit,”
Boyd, 1 Pin. at 363; see also Payton v. New York, 445 U.S. 573, 590 n.30 (1980)
(discussing arrest powers of “a peace officer” at common law) (internal quotation
marks omitted). 6
   Similarly included in delegated sovereign authority is power to issue regula-
tions and authoritative legal opinions on behalf of the government, and other
powers to execute the law whether considered “executive” or merely “administra-
tive.” Thus, Buckley concluded that both the Federal Election Commission’s
“primary responsibility for conducting civil litigation in the courts of the United
States for vindicating public rights” and its “rulemaking, advisory opinions, and
determinations of eligibility for . . . federal elective office” were authorities that
rendered the members of the Commission subject to the Appointments Clause. 424
U.S. at 140; see id. at 137 (discussing agency’s “functions with respect to . . .
fleshing out the statute” and its “functions necessary to ensure compliance with the
statute and rules”); id. at 110–11 (explaining that the “advisory opinions” at issue


     6
       The same understanding appears in Ex parte Pool, 4 Va. (2 Va. Cas.) 276 (1821). All of the
judges of the General Court appeared to agree that a justice of the peace exercised delegated sovereign
authority, even while disagreeing about whether a state justice of the peace could, consistent with
Article III of the federal Constitution, be authorized by federal law to commit certain persons to jail for
trial. The dissent argued that the powers of justices of the peace “to grant warrants of arrest against
persons accused of crimes or offences against the Laws of the United States, to examine, bail, or
commit the accused, compel the attendance of witnesses, [and] recognize them to appear to give
evidence under pain of imprisonment” made them officers under the Appointments Clause. Id. at 290–
91 (Semple, J., dissenting). The majority of the court did not dispute the relevance of these powers;
instead, the majority concluded that the duties were permissible because not “regular and permanent”
but rather involving “incidental and occasional matters”—thus relying on the second essential element
of an office, discussed below in Part II.B. Id. at 279–80. In Shepard v. Commonwealth, 1 Serg. &
Rawle 1 (Pa. 1814), the court concluded for similar reasons that a special commissioner was not an
officer even though he made binding decisions for the state regarding claims to and compensation for
certain lands. Id. at 9–10.




                                                    88
       Officers of the United States Within the Meaning of the Appointments Clause


provided a legal defense to private parties). Likewise, Joseph Story included
among the “most important civil officers” those “connected with the administra-
tion of justice [and] the collection of the revenue.” 3 Story § 1530, at 387.
    Apart from matters commonly considered law enforcement or execution, dele-
gated sovereign authority also includes other domestic matters authorized by law
that could bind or otherwise affect the government or third parties for the public
benefit. Such matters include legal authority over the contracts and “supplies . . .
of the nation,” id. (persons with such authority also are among the “most important
civil officers”); United States v. Tingey, 30 U.S. (5 Pet.) 115, 126 (1831) (discuss-
ing officers “for the purpose of making contracts, or for the purchase of supplies”);
Appointments to the Commission on the Bicentennial of the Constitution, 8 Op.
O.L.C. 200, 207 (1984) (listing as a “purely executive function[]” the “signing [of]
legal instruments” on behalf of the government), and “the preparatory plans of
finance,” The Federalist No. 72, at 486; authority over the granting of governmen-
tal licenses, see Leonard D. White, The Federalists: A Study in Administrative
History 455 (1948), or to determine the rules for public access to or privileges
regarding governmental property, see In re Corliss, 11 R.I. 638, 640–42 (1876);
see also Opinion of the Justices, 3 Greenl. at 483 (contrasting the “discretionary
regulations of the governor” regarding the public lands with the subordinate duties
of his non-officer agent for the preservation of timber on public lands); and the
authority to appoint to or remove from other governmental offices, see, e.g., State
v. Kennon, 7 Ohio St. 546, 562–63 (1857) (these are “important public powers,
trusts, and duties”). To take one example, a leading early case, Shelby v. Alcorn,
36 Miss. 273 (1858), concluded that a levee commissioner held an office, where
the position included authority to set terms for and enter into contracts on behalf of
the government for construction of levees, authority to sue to enforce those
contracts, “the duties of treasurer, in which position he is entitled to receive large
sums of public money,” and the ability essentially to levy taxes to fund construc-
tion. Id. at 289. His powers were “extensive and important, and such as no one
could claim to exercise, except in virtue of a legislative enactment,” and “in the
discharge of his proper functions, [he] exercises as clearly sovereign power as the
governor, or a sheriff, or any other executive officer.” Id. at 291–92 (emphasis
added). See also, e.g., Commonwealth v. Swasey, 133 Mass. 538, 541 (1882) (city
physician, through his authority as an ex officio member of the board of health,
has “important powers to be exercised for the safety and health of the people,” and
so is an officer).
    At the same time, the 1822 Maine decision indicates that some functions simply
involving the management of governmental property may be considered not
“sovereign” but rather proprietary. See Opinion of the Justices, 3 Greenl. at 483
(“He is to be clothed with no powers, but those of superintending the public lands,
and performing certain acts in relation to them under the discretionary regulations
of the governor.”); cf. Springer v. Philippine Islands, 277 U.S. 189, 203 (1928)



                                           89
                 Opinions of the Office of Legal Counsel in Volume 31


(describing authority to vote government-owned shares of a company’s stock as
“not sovereign but proprietary in its nature,” though declining to give distinction
significance in separation of powers challenge to statute); Constitutional Limits on
“Contracting Out” Department of Justice Functions under OMB Circular A-76,
14 Op. O.L.C. 94, 99 (1990) (“[P]urely ministerial and internal functions, such as
building security, mail operations, and physical plant maintenance, which neither
affect the legal rights of third parties outside the Government nor involve the
exercise of significant policymaking authority, may be performed by persons who
are not federal officers or employees.”).
   As the Shelby case indicates, see 36 Miss. at 277, delegated sovereign authority
further includes, on the one hand, authority on behalf of the government to receive
and oversee the public’s funds. See also Corliss, 11 R.I. at 642 (“office” at least
includes a position with authority for “the handling of public money . . . , or the
care and oversight of some pecuniary interest of the government”); Common-
wealth v. Evans, 74 Pa. 124, 139 (1873) (collection agent is “by authority at
law, . . . entrusted with the receipt of public moneys” and chargeable with
providing such moneys to the treasury); Tingey, 30 U.S. at 128 (referring to the
“official duties of a receiver . . . of public moneys”). Correspondingly, it also
includes authority over the disbursement of those public funds. See Maurice, 26 F.
Cas. at 1214 (agents of fortifications have duty of “disbursement of the money
placed in their hands,” consistent with orders of Army engineers); Tingey, 30 U.S.
at 126–28 (discussing “disbursing officers” and “official duties of . . . an agent for
disbursery of public moneys”); 3 Story § 1530, at 387 (civil officers have authority
over the “expenditures of the nation”); Buckley, 424 U.S. at 140 (“determinations
of eligibility for funds” are among duties implicating Appointments Clause). See
generally Military Storekeepers, 6 Op. Att’y Gen. 4 (1853) (authority to superin-
tend the receiving, safe-keeping, and distribution of military stores and supplies).
Alexander Hamilton likewise included within the “administration of government,”
which ought to be managed by properly appointed officers, “the application and
disbursement of the public monies.” The Federalist No. 72, at 486–87. The
President recently implemented this understanding when he avoided Appointments
Clause concerns with a private corporation’s administration of a fellowship
program by “instruct[ing] the head of the department to whose agency these funds
are appropriated to treat the money as a grant” to the corporation. Statement by
President George W. Bush Upon Signing H.R. 2474, 39 Weekly Comp. Pres. Doc.
917, 918 (July 14, 2003), reprinted in 2003 U.S.C.C.A.N. 1009.
   Finally, delegated sovereign authority of the federal government also encom-
passes functions that are not necessarily domestic and may not precisely involve
the execution of the laws, but that nevertheless are within the “executive Power”
that Article II of the Constitution confers, functions in which no mere private party
would be authorized to engage. The most notable examples are “[t]he actual
conduct of foreign negotiations, . . . the arrangement of the army and navy, [and]



                                         90
      Officers of the United States Within the Meaning of the Appointments Clause


the direction of the operations of war.” The Federalist No. 72, at 486–87. The
positions with authority to do these things have authority lawfully granted by the
government to bind or control in some fashion the government or third parties for
the public benefit.
    Thus, there are military offices. See U.S. Const. amend. XIV, § 3 (referring to
persons who “hold any office, civil or military, under the United States”);
Burnell, Carth. at 479 (“Officers are distinguished into Civil and Military,
according to the Nature of their several Trusts”); West Point Cadets, 7 Op. Att’y
Gen. 323, 329 (1855) (describing cadets and naval midshipmen, commissioned
by President, as “persons of the class of the ‘inferior officers’ of the Constitu-
tion”); Mechem §§ 22–24, at 10 (recognizing military and naval officers as
distinct from civil officers). These positions are primarily characterized by the
authority to command in the Armed Forces—commanding both people and the
force of the government. See Bouvier, tit. Officer (defining classes of officers,
including “military officers who have command in the army” and “naval
officers, who are in command in the navy”); Mechem §§ 22–23, at 10 (reiterat-
ing Bouvier’s definitions); West Point Cadets, 7 Op. Att’y Gen. at 336 (describ-
ing brevet second lieutenant as a commissioned officer, “capable by law to
command his company in battle, and, a fortiori . . . capable of any duty less than
that, which can by law be assigned to a second lieutenant”); People v. Duane,
121 N.Y. 367, 373 (1890) (“It is difficult to conceive of . . . a military office
without the power of command, the right of promotion or the obligation to
perform some duty.”); Separation of Powers, 20 Op. O.L.C. at 144 n.54 (“Even
the lowest ranking military or naval officer is a potential commander of United
States armed forces in combat.”). Such offices necessarily involve a delegation
of authority that is implicit in and subordinate to the President’s authorities as
“Commander in Chief of the Army and Navy of the United States.” U.S. Const.
art. II, § 2; compare Relation of the President, 7 Op. Att’y Gen. at 465 (the
President cannot relinquish his authority as Commander in Chief), with id. at
479–80 (The President “cannot be substituted in person into all the acts of . . .
the officers, soldiers, and sailors of the Army and Navy,” and “the actual
execution of” the “military business of the Government must, of necessity,
devolve on persons subordinate to the President.”).
    There also are diplomatic offices. They have the delegated sovereign authority
to speak and act on behalf of the United States toward or in other nations, whether
executing the laws or otherwise: “Public ministers of every class, are the immedi-
ate representatives of their sovereigns,” and consuls likewise, although they “have
not in strictness a diplomatic character,” are “the public agents of the nations to
which they belong.” The Federalist No. 81, at 548 (Alexander Hamilton) (empha-
sis added); see Ambassadors and Other Public Ministers of the United States, 7
Op. Att’y Gen. 186, 190 (1855) (ambassadors and other public ministers constitute
the “class of public officers who . . . [are] agents of their respective governments



                                          91
                  Opinions of the Office of Legal Counsel in Volume 31


for the transaction of its diplomatic business abroad”); Appointment of Consuls, 7
Op. Att’y Gen. 242, 248 (1855) (consuls are a “class of public officers . . .
appointed by their government to reside in foreign countries”); United States
Judicial Authority in China, 7 Op. Att’y Gen. 495, 512 (1855) (Appointments
Clause applies to subordinate diplomatic officers and consuls). For this reason,
President Washington protested upon learning that a private citizen had been
participating in treaty negotiations: “Who is Mr. Rosencrantz? And under what
authority has he attended the councils of the Indians at Buffalo Creek? . . . No
person should presume to speak to the Indians on business of a public nature
except those who derive their Authority and receive their instructions from the
War Office for that purpose.” 32 Writings of George Washington 116–17 (John C.
Fitzpatrick ed., 1939) (quoted in White, Federalists at 33); cf. Opinion on the
Powers of the Senate Respecting Diplomatic Appointments (1790), in 16 Papers
of Thomas Jefferson 378, 379 (Julian P. Boyd ed., 1961) (“The transaction of
business with foreign nations is Executive altogether.”). And federal law since
1799 has made it a crime for citizens to negotiate with foreign governments
regarding the United States without the “authority” of the United States govern-
ment. See Logan Act, 1 Stat. 613, ch. 1 (1799) (codified as amended at 18 U.S.C.
§ 953 (2000)).
    Indeed, the power of a diplomatic office is peculiarly delegated directly by the
President, who makes such officers “the unquestionable representatives pro tanto
of the sovereignty of the United States.” Ambassadors, 7 Op. Att’y Gen. at 211. A
direct presidential delegation is particularly important when diplomatic officers
carry out the “most important and solemn act of diplomatic service,” the Presi-
dent’s authority to “negotiate[] and sign[] a treaty.” Id. at 212; see Relation of the
President to the Executive Departments, 7 Op. Att’y Gen. 453, 465 (1855) (“in
certain stages of the negotiation of a treaty, anterior to and including its signature,
[the President] delegates full powers to another person”); see also Act of Feb. 20,
1792, ch. 7, § 26, 1 Stat. 232, 239 (authorizing Postmaster General to “make
arrangements” with foreign countries for mail receipt and delivery). Similarly, the
delegated authority of consuls has included such clearly sovereign areas as
“executing” the “body of laws for the protection of the rights of citizens of the
United States in foreign countries.” Appointment of Consuls, 7 Op. Att’y Gen. at
267. Common powers and duties have included “administrative, and sometimes
judicial, functions,” and assistance “in the collection of the public revenue” by
authenticating documents, as well as various duties and rights defined by treaties
and the law of nations. Id. at 248–49; see also Field v. Clark, 143 U.S. 649, 690
n.1 (1892) (discussing example of consular judicial powers). To the Founders, the
proper exercise of such sovereign authority by officers abroad was critical for the
security of the Nation. Not only does the Appointments Clause ensure accountabil-
ity for their appointment by expressly mentioning them, U.S. Const. art. II, § 2,
cl. 2; see also id. art. III, § 2, cls. 1 & 2, but the Emoluments Clause, id. art. I, § 9,




                                           92
        Officers of the United States Within the Meaning of the Appointments Clause


cl. 8, was adopted with particular reference to preventing foreign corruption of
such officers. See Application of the Emoluments Clause to a Member of the
President’s Council on Bioethics, 29 Op. O.L.C. 55, 57–58 (2005) (“Emoluments
Clause”). 7

                       3. Three Arguably Relevant Characteristics

   Having shown that the first element of an “office” for purposes of the Ap-
pointments Clause is a delegation of the sovereign authority of the federal
government, and having given examples of what such sovereign authority
involves, we will touch on three characteristics arguably relevant to the delegation
of federal sovereign authority. We conclude that the first of these characteristics
(having discretion) is not necessary to the existence of such authority, and that the
other two (being a contractor and being a state officer) ordinarily do not involve
the exercise of such authority.

                                            a. Discretion

   First, “independent discretion” is not a necessary attribute of delegated sover-
eign authority. Buckley is sometimes read to hold that persons who “do not wield
independent discretion and [who] act only at the direction of officers” cannot
themselves be considered officers. Separation of Powers, 20 Op. O.L.C. at 144;
see Constitutional Limitations on Federal Government Participation in Binding
Arbitration, 19 Op. O.L.C. 208, 216 (1995) (same). Neither Buckley nor early
authority supports this restriction on the scope of an “office.”
   Buckley did rightly indicate that discretion in administering the laws typically
will constitute the exercise of delegated sovereign authority, and therefore is of
course relevant. See 424 U.S. at 138 (discretion to bring civil enforcement suit); id.
at 140–41 (duties akin to those of regulatory agency); Freytag, 501 U.S. at 881–82
(noting that special trial judges “perform more than ministerial tasks” and exercise
“significant discretion” in their tasks); cf. Mechem §§ 567–68, at 368–70 (discuss-
ing rules on ability to delegate the performance of official duties, turning on
whether the duties involve judgment and discretion or instead are mechanical or
ministerial). But Buckley did not say, nor does it follow, that such discretion is
necessary. Indeed, as already indicated, Buckley reaffirmed prior decisions that
had concluded that “a postmaster first class” and “the clerk of a district court”


    7
      In the context of the Ineligibility Clause, this Office has assumed, consistent with an 1895 opinion
of the Attorney General and the text of the Clause, that an ambassador holds a “civil Office” subject to
the Clause, while also noting arguments to the contrary based on the specific purposes of that Clause.
See Nomination of Sitting Member of Congress to be Ambassador to Vietnam, 20 Op. O.L.C. 284, 285
& n.5 (1996).




                                                   93
                     Opinions of the Office of Legal Counsel in Volume 31


were officers of the United States. 424 U.S. at 126 (citing Myers v. United States,
272 U.S. 52 (1926), and Ex parte Hennen, 38 U.S. 225 (1839)). The Court
contrasted these officers with the Federal Election Commissioners and concluded
that if the former were “inferior officers of the United States within the meaning of
the Appointments Clause, as they are, surely the Commissioners before us are at
the very least such ‘inferior Officers’ within the meaning of that Clause.” Id. 8
    More fundamentally, treating discretion as necessary for the existence of an
office conflicts with the original understanding of “office,” early practice, and
early precedents. The Constitution itself repeatedly refers to offices of “Trust” as a
subset of offices. See U.S. Const. art. I, § 9, cl. 8 (Emoluments Clause); id. § 3,
cl. 7 (judgments in cases of impeachment); id. art. II, § 1, cl. 2 (qualification for
presidential electors). And an “office of trust” is “[a]n office whose duties and
functions require the exercise of discretion, judgment, experience and skill.”
Mechem § 16, at 9 (emphasis added); see Town of Meredith, 2 N.H. at 519
(similar). Blackstone contrasted “offices of public trust” with “ministerial offices.”
2 William Blackstone, Commentaries *36–37. Early legal dictionaries and abridg-
ments, drawing on Burnell, similarly explained that a public officer “is not the less
a publick officer, where his authority is confined to narrow limits; because it is the
duty of his office, and the nature of that duty, which makes him a publick officer,
and not the extent of his authority.” E.g., Jacob, tit. Office. Mechem reaffirmed
this point. Mechem § 9, at 7 (quoting Burnell, Carth. at 479). Thus, a ministerial
office—one that “give[s] the officer no power to judge of the matter to be done,
and require[s] him to obey the mandates of a superior”—was still a public office.
Bouvier at 203; see also Jacob, tit. Office (referring to ministerial offices); Charles
Viner, A General Abridgment of Law and Equity 110 (2d ed. 1791) (same);
Mechem § 21, at 10 (“Ministerial officers are those whose duty it is to execute the
mandates, lawfully issued, of their superiors.”) (internal quotation marks omitted);
id. § 657, at 441 (generally defining ministerial functions and officers).
    Early congresses and administrations, perhaps remembering the experiences
that had led to the Declaration of Independence’s protest against British officers,
confirmed this original meaning of an “office” through their jealousy of discretion,
which they considered a threat to liberty in the hands of officers. Congress
originally cabined the number of offices that possessed discretion, so that only the
President and Cabinet officers would exercise substantial discretion, and most


    8
      At the same time, the Court indicated that there may be positions whose duties are “in an area
sufficiently removed from the administration and enforcement of the public law as to permit their being
performed by persons not ‘Officers of the United States.’” Buckley, 424 U.S. at 139; see id. at 141
(essentially same). As noted above, we have no occasion here to consider particular positions or what
such duties or positions may be, apart from the historical examples we discuss of positions not
involving delegated sovereign authority. See also id. at 126 n.162 (discussing distinction between
officers and mere employees); Corwin, President at 91 & n.27 (same).




                                                  94
        Officers of the United States Within the Meaning of the Appointments Clause


officers in the early Republic performed their sovereign functions within strict and
narrow limits. See White, The Federalists at 448–59. The first federal marshals,
for example, “were ministerial officers,” required “‘to execute . . . all lawful
precepts’ directed to them,” and their instructions “dealt normally with a particular
person or persons and required a specific action to be performed at the direction of
a court.” Id. at 455. Even within the early Treasury Department, where discretion
in collectors of customs and the Comptroller could not be avoided, Secretary
Alexander Hamilton pursued a system in which “little or nothing is left to the
discretion of the officers of the revenue,” id. at 448 (internal quotation marks
omitted), and any necessary discretion was lodged “high in the official ranks,” id.
Thus, it was generally accepted that the “officers of the United States” included
many particular officers who had authority but little if any discretion in adminis-
tering the laws; these included officers such as registers of the land offices,
masters and mates of revenue cutters, inspectors of customs, deputy collectors of
customs, deputy postmasters, and district court clerks. See Roll of the Officers,
Civil, Military, and Naval, of the United States, 1 Am. St. Papers, Misc. 260–319
(1802); Hennen, 38 U.S. at 257–58 (district court clerk); United States v. Morse,
27 F. Cas. 1 (C.C.D. Me. 1844) (No. 15,820) (Story, Circuit Justice) (inspector of
customs); United States v. Barton, 24 F. Cas. 1025, 1027 (E.D. Pa. 1833) (No.
14,534) (deputy collector of customs); 3 Story § 1530, at 387 (court clerks and
reporters; deputy postmasters). See also Pomeroy §§ 658–59, at 438–39 (1883
critique of spoils system objecting that “[t]he office holder sees that administration
of the ministerial functions committed to him, is a thing of no comparative
importance,” and referring to “the great mass of ministerial officers, whose duties
are not political”). 9
    If it is not necessary to the existence of delegated sovereign authority (and thus
to the existence of an office) that a position include the exercise of discretion, all
the more is it not necessary that a position include some sort of “independent”
discretion in carrying out sovereign functions. The question for purposes of this
first element is simply whether a position possesses delegated sovereign authority
to act in the first instance, whether or not that act may be subject to direction or
review by superior officers: “[A] delegation of a portion of the sovereign power”
involves “a legal power, which may be rightfully exercised, and in its effects it
will bind the rights of others, and be subject to revision and correction only
according to the standing laws of the State,” in contrast with a person whose acts
have no “authority and power of a public act or law” absent the “subsequent
sanction” of an officer or the legislature. Opinion of the Justices, 3 Greenl. at 482;


   9
      The term “ministerial” may, however, be used informally in a different sense to indicate that
certain duties do not involve the exercise of delegated sovereign authority. See Constitutional Limits on
“Contracting Out,” 14 Op. O.L.C. at 99 (quoted above in Part II.A.2).




                                                   95
                  Opinions of the Office of Legal Counsel in Volume 31


see also White, Federalists at 448 (“Official acts may be either exactly prescribed
or discretionary. Official authority is obviously enlarged by extension of discre-
tionary power.”). Again, early practice reinforces this understanding: Inferior
revenue officers, for example, had the delegated sovereign authority to make
classification decisions, but those decisions could be subjected to two layers of
appeal, the second being the Treasury Secretary himself. See id. at 455; see also,
e.g., Act of May 28, 1796, ch. 37, §§ 3, 8 & 9, 1 Stat. 478, 479, 480–81. A revenue
officer’s decision could, without any “subsequent sanction,” by law “bind the
rights of others,” even though by law readily “subject to revision and correction”
on the initiative of the taxpayer.

                                    b. Contractors

    Second, although it is true as a general matter that contractors do not hold an
office under the United States, the reason for that (in most cases) is that they do
not exercise any delegated sovereign authority. A person’s status as an indepen-
dent contractor does not per se provide an exemption from the Appointments
Clause; rather, a typical contractor provides goods or services instead of pos-
sessing any executive or judicial authority. (Similar considerations apply to
analysis of grantees.) As the Maine Supreme Judicial Court explained, a contractor
merely provides “a species of service performed under the public authority and for
the public good, but not in the execution of any standing laws, which are consid-
ered as the rules of action and the guardians of rights.” Opinion of the Justices,
3 Greenl. at 482–83. That is why a contract with an agent for the preservation of
timber on the public lands, like the employment of a “state printer, or a contractor
to build a state house, or a state prison,” did not constitute an office. Id. at 483. See
also Maurice, 26 F. Cas. at 1214 (“A man may certainly be employed under a
contract, express or implied, to do an act, or perform a service, without becoming
an officer.”); Bache v. Binns, 17 Serg. & Rawle 219, 220 (Pa. 1828) (printer of
congressional reports “holds merely a contract . . . as printer of a newspaper,
implying such trust only as is ordinarily implied in contracts for work”); id. at 221
(printer was “working for the United States government, as he would work for any
other customer on contract for pay”). Similarly, the Supreme Court of the United
States held, in Hall v. Wisconsin, 103 U.S. 5 (1880), that “commissioners” hired to
conduct a survey were contractors rather than officeholders (and therefore were
protected by the Constitution’s Contract Clause, art. I, § 10, cl. 1); the Court
compared them to parties who contract “for the erection, alteration, or repair of
public buildings, or to supply the officers or employees who occupy them with
fuel, light, stationery, and other things necessary for the public service.” Id. at 10.
The commissioners lacked any “portion of the sovereignty” or “the enforcement of
municipal regulations or the control of the general interests of society.” See id.
at 9. And in United States v. Germaine, 99 U.S. 508 (1878), the Court scoffed at
the notion that “a law requiring the commissioner [of Pensions] to appoint a man



                                           96
       Officers of the United States Within the Meaning of the Appointments Clause


to furnish each agency with fuel at a price per ton fixed by law high enough to
secure the delivery of the coal” would create an office. Id. at 512; see Auffmordt v.
Hedden, 137 U.S. 310, 328 (1890) (same).
   Many members of Congress took the same view in an early debate. Representa-
tive John Randolph proposed in 1806 a resolution providing, among other things,
that “a contractor under the Government of the United States is an officer within
the purview and meaning of the Constitution, and, as such, is incapable of holding
a seat in this House” pursuant to the Incompatibility Clause. 15 Annals of Cong.
880 (1852) (reprinting the 1806 resolution); see generally David P. Currie, The
Constitution in Congress: The Jeffersonians, 1801–1829, at 82–85 (2001)
(discussing the resolution and debate). The House of Representatives overwhelm-
ingly rejected the resolution, and many who spoke against it explained that, under
the accepted definition of an “office,” a contractor was not an officer because he
possessed no governmental power. As Representative Eppes observed:

      An extensive meaning has been given to the word “office.” . . . That
      all contractors are not officers, I am certain. A man, for instance,
      makes a contract with the Government to furnish supplies. He is cer-
      tainly not an officer, according to the common and known accepta-
      tion of that word. He is, however, a contractor, and, under this reso-
      lution, excluded from a seat here. A carrier of mail approaches very
      near an officer. The person takes an oath, is subject to penalties, the
      remission of which depend on the Executive. His duties are fixed and
      prescribed by law. Near, however, as this species of contract ap-
      proaches to an office, I do not consider that the word “office” in the
      Constitution can include even this species of contract. I consider the
      word “office” in the Constitution ought to be construed according to
      the usual import and meaning of that term.

15 Annals of Cong. at 883. Representative Findley likewise argued that a contrac-
tor who “furnished the public with [an] article of supply,” such as “flour for the
use of the army” or “paper and quills” for the House, did not hold an office
because “it was an essential attribute of office for a man to possess some power, to
be exercised on behalf of the Government. Now a mere contractor receives no
such power; he only enters into an engagement[] to perform certain specified
duties.” Under Randolph’s view, “Every man who sold anything to the Govern-
ment must . . . be considered as an officer,” which was absurd. Id. at 885. Repre-
sentative Kelly also concurred: “A contractor receives no authority from Govern-
ment.” Id. at 890–91; see also id. at 887 (Rep. Nelson) (persons with whom the
Postmaster General contracts to carry the mail “are not officers of the United
States, they are mere hirelings”); id. at 888 (Rep. Bidwell) (“To say that a
contractor is an officer is giving a new signification to the words contractor or
officer.”); id. at 890 (Rep. Elmer) (“Both common sense and the Constitution



                                           97
                 Opinions of the Office of Legal Counsel in Volume 31


forbade considering a contract in the light of an office, and he had never before
heard of it contended that they were equivalent terms.”).
   A related reason that contractors in most cases do not hold an office is that, to
the extent they do assist the government in carrying out its sovereign functions,
their actions (unlike those of the subordinate officers just discussed with regard to
discretion) have no legal effect on third parties or the government absent subse-
quent sanction. They do not actually have delegated sovereign authority, even if
they assist those who do or must comply with applicable law in carrying out the
contract; rather, their advisory and other assisting actions are a kind of service. As
the Maine Supreme Judicial Court explained: “An employment merely has none of
these distinguishing features” of an office—namely “delegation of the sovereign
power.” Rather, “[a] public agent acts only on behalf of his principal, the public,
whose sanction is generally considered as necessary to give the acts performed the
authority and power of a public act or law.” Opinion of the Justices, 3 Greenl. at
482. The mere authority to advise or inform is not delegated sovereign authority.
See, e.g., Buckley, 424 U.S. at 138; Emoluments Clause, 29 Op. O.L.C. at 63–70.
Even at the time of its broadest prior reading of the Appointments Clause, this
Office recognized that “advisory, investigative, informative, or ceremonial
functions” are not subject to the Clause. Legislative Encroachments, 13 Op.
O.L.C. at 249. More recently, we explained that the President may, without
creating any issue under the Appointments Clause, “tap advisers . . . to work on his
behalf,” grant them substantial practical authority to develop and coordinate policy
among federal agencies, and even formalize the arrangement in an executive order,
so long as he does not purport to grant such advisers any “legal power” over an
agency or otherwise “disturb the statutory allocation of authorities.” Centralizing
Border Control Policy Under the Supervision of the Attorney General, 26 Op.
O.L.C. 22, 26, 27 (2002) (emphasis added).
   Conversely, in those rare cases where a mere contractor did exercise delegated
sovereign authority (and did so on a continuing basis), he did hold an office
subject to the Appointments Clause. See Maurice, 26 F. Cas. at 1216–20; cf.
Holdover and Removal of Members of Amtrak’s Reform Board, 27 Op. O.L.C.
163, 166–68 (2003) (holding that, as an incident of his statutory power to appoint
the board members of a federally created corporation, the President had power to
remove them at will, notwithstanding statutory provision that the corporation was
not a department, agency, or instrumentality of the government). As the Attorney
General explained nearly ninety years ago, “the inquiry must always be into the
nature of the service to be rendered. If the appointee himself performs any of the
functions of government, he is an officer. If he merely renders assistance to
another in the performance of those functions, he is an employee.” Employee’s
Compensation Act, 31 Op. Att’y Gen. 201, 203–04 (1918).




                                         98
       Officers of the United States Within the Meaning of the Appointments Clause


                                   c. State Officers

    Finally, state officers ordinarily do not possess delegated sovereign authority of
the federal government, even when they assist in the administration of federal law.
Thus, the Appointments Clause ordinarily does not apply to them. State officers,
even when enforcing federal law, generally exercise the sovereign law enforce-
ment authority of their state, ultimately delegated by the people of that state; if
they hold any office, they are officers of their state or locality, not of the United
States. They hold authority independently of a delegation from the federal
government, and they and those who appoint them are accountable for their
actions to the people of the state.
    States and their officers stand in a unique relationship with the federal govern-
ment and the people under our constitutional system of dual sovereignty. As the
Tenth Amendment makes express, the Framers “designed a system in which the
State and Federal Governments would exercise concurrent authority over the
people.” Printz, 521 U.S. at 919–20; see U.S. Const. amend. X (“The powers not
delegated to the United States by the Constitution, nor prohibited by it to the
States, are reserved to the States respectively, or to the people.”); U.S. Term
Limits, Inc. v. Thornton, 514 U.S. 779, 801 (1995) (“The ‘plan of the conven-
tion’ . . . draws a basic distinction between the powers of the newly created
Federal Government and the powers retained by the pre-existing sovereign
States.”). The states thus retain inherent sovereign authority within their jurisdic-
tions, and their powers proceed “not from the people of America, but from the
people of the several States; and remain, after the adoption of the constitution,
what they were before, except so far as they may be abridged by that instrument.”
Sturges v. Crowninshield, 17 U.S. (4 Wheat.) 122, 193 (1819); accord The
Federalist No. 32, at 200 (Hamilton) (“[T]he State Governments would clearly
retain all the rights of sovereignty which they before had and which were not by
[the Constitution] exclusively delegated to the United States.”). Recognizing this
concurrent authority, the Constitution binds state officers, along with federal ones,
to swear to support the Constitution. U.S. Const. art. VI, cl. 3.
    That retained power includes, if a state wishes, some authority to enforce feder-
al law within the state’s jurisdiction, subject to any limits imposed by the Constitu-
tion (apart from the Appointments Clause) or by federal law. See generally Currie,
Jeffersonians at 78 (“the Union may do only what the Constitution permits and the
states may do whatever it does not forbid,” although “there are implicit constitu-
tional limitations on state power to interfere with federal operations”); cf. supra
note 1. Indeed, the Founders assumed that “the States would consent to allowing
their officials to assist the Federal Government.” Printz, 521 U.S. at 911. Madison,
for example, predicted that “the eventual collection [of internal revenue] under the
immediate authority of the Union, will generally be made by the officers, and
according to the rules, appointed by the several States,” and found it “extremely




                                           99
                      Opinions of the Office of Legal Counsel in Volume 31


probable that in other instances, particularly in the organisation of the judicial
power, the officers of the States will be cloathed with the correspondent authority
of the Union.” The Federalist No. 45, at 313; see Printz, 521 U.S. at 910 (cata-
loguing other such statements). The early federal government did indeed make
provision for such action by state officials. See, e.g., Act of March 26, 1790, § 1,
ch. 3, 1 Stat. 103 (state judicial officers’ duties involving naturalization); Act of
June 18, 1798, §§ 2, 4, ch. 54, 1 Stat. 566, 567–68 (same); Act of April 14, 1802,
§ 1, ch. 28, 2 Stat. 153, 153–54 (same); Act of July 20, 1790, ch. 29, 1 Stat. 131
(proceedings involving merchant ships); Act of Apr. 7, 1798, ch. 26, 1 Stat. 547
(proceedings involving land claims by refugees); Act of July 6, 1798, ch. 66, 1
Stat. 577, 577–78 (proceedings involving claims against aliens). And in Houston v.
Moore, 18 U.S. (5 Wheat.) 1 (1820), the Court upheld Pennsylvania’s power to try
a militiaman under federal criminal law for failing to report for federal service.
Similarly, this Office has found it “well-settled that state law enforcement officers
are permitted to enforce federal statutes where such enforcement activities do not
impair federal regulatory interests.” Assistance by State and Local Police in
Apprehending Illegal Aliens, 20 Op. O.L.C. 26, 29 (1996); see also United States
v. Di Re, 332 U.S. 581, 589 (1948) (looking to state law to determine validity of
arrest without warrant for federal offense); cf. Separation of Powers, 20 Op.
O.L.C. at 146 n.63 (“Where state officials do exercise significant authority under
or with respect to federal law, they do so as state officials, by the decision and
under the ultimate authority of the state.”). 10

                          B. The Position Must Be “Continuing”

   The second element of a federal “office,” necessary to make a position subject
to the Appointments Clause, is that the position be “continuing.” As explained
below, a position is most clearly of this sort where it is permanent. But a tempo-
rary position also may be continuing, if it is not personal, “transient,” or “inci-
dental.” Like the first element, this second one emerges from the Constitution’s
text, extensive early authority (including, after the Civil War, leading decisions of
the Supreme Court), and the law of public offices. After setting out the authority
for this element, we describe its contours and then apply it to a few recurring
areas.


    10
       If, however, a state officer enforcing federal law depended on affirmative federal authorization—
as opposed to state authorization (subject to any federal limits or regulations) or a mere federal removal
of a disability (such as preemption)—the constitutional analysis would differ, as suggested by the
divisions in the early case of Pool discussed above. See supra note 6. At the extreme, Congress may not
“direct state law enforcement officers to participate . . . in the administration of a federally enacted
regulatory scheme,” Printz, 521 U.S. at 904 (emphasis added), or “impress[] state police officers into
federal service,” id. at 923 n.12, in part because of the Appointments Clause, id. at 922–23.




                                                  100
        Officers of the United States Within the Meaning of the Appointments Clause


                            1. The Foundations of This Element

    The Constitution refers to an office as something that one “holds” and “enjoys”
and in which one “continues,” and these descriptions suggest that an office has
some duration and ongoing duties. See, e.g., U.S. Const. art. I, § 3, cl. 7 (im-
peachment leading to “disqualification to hold and enjoy any Office”); art. I, § 6,
cl. 2 (Incompatibility Clause, referring to a “Person holding any Office” and
having a “Continuance in Office”); art. I, § 9, cl. 8 (Emoluments Clause, referring
to a “Person holding any Office”); art. II, § 1, cl. 2 (providing that no “Person
holding an Office . . . shall be appointed an Elector”). Similarly, the Recess
Appointments Clause suggests that an office is a position that may be vacant (thus
not held only by a single person) and will continue beyond a single session of
Congress. See id. art. II, § 2, cl. 3 (“The President shall have Power to fill up all
Vacancies that may happen during the recess of the Senate, by granting Commis-
sions which shall expire at the End of their next Session.”). And the Appointments
Clause itself indicates that most offices are “established by Law.” Id. cl. 2
(emphasis added). One aspect of an office’s duration is its tenure, the period
during which a particular incumbent may hold, enjoy, and continue in the office,
and the tenure also establishes that the existence of the office is not contingent on
a particular person’s holding it. The Constitution expressly mentions permanent,
non-personal offices that may be held for a term, such as President or Vice
President, see id. art. II, § 1, and others that may be held during good behavior,
namely judgeships, see id. art. III, § 1. Madison during ratification listed three
possible tenures: He referred to “persons holding their offices during pleasure, for
a limited period, or during good behavior.” The Federalist No. 39, at 251; see also
Rehnquist Letter at 3 (“The analysis does not rest simply on the fact that the
incumbent lacks fixed tenure; such is true of Cabinet members . . . . But the
position itself, as a position and apart from the particular incumbent, has no fixed
duration.”). 11



    11
       The permissibility under the Appointments Clause of assigning a person to carry out the duties of
an office temporarily (on an acting basis) is distinct from, albeit related to, whether an office exists.
The former question can be understood as whether, if an office exists, a person exercising its duties
truly “holds” it. See United States v. Eaton, 169 U.S. 331, 343 (1898) (upholding designation of vice
consul to act as consul: “Because the subordinate officer is charged with the performance of the duty of
the superior for a limited time and under special and temporary conditions, he is not thereby
transformed into the superior and permanent official”) (emphases added); U.S. Const. art. II, § 1, cl. 6
(providing that in cases of removal, death, resignation, or inability of the President, “the Powers and
Duties of the said Office . . . shall devolve on the Vice President,” and authorizing Congress by law to
declare, for cases of removal, death, resignation, or inability of both the President and Vice President,
“what Officer shall then act as President, and such Officer shall act accordingly, until the Disability be
removed, or a President shall be elected”) (emphases added), amended by id. amend. XXV (providing
that in cases of removal, death, or resignation of the President, the Vice President “shall become




                                                  101
                     Opinions of the Office of Legal Counsel in Volume 31


    The same meaning of an “office” finds support in the legal dictionaries con-
temporaneous with the Founding. They distinguished between short-term ar-
rangements, such as an “agreement to make hay, plough land, herd a flock, &c.,”
and continuing positions, such as “steward of a manor,” that qualified as public or
private offices. Jacob, tit. Office; see Cunningham, tit. Office (same). Even the
early case of Burnell suggests the distinction, in the defendant’s attempt to portray
his position as not an office because it merely involved “particular Powers created
for particular Purposes.” Carth. at 479. By the time of the Founding, an “office”
was understood in the common law “as an institution distinct from the person
holding it and capable of persisting beyond his incumbency,” to which “certain
frequently recurrent and naturally coherent duties [were] assigned more or less
permanently.” Corwin, President at 85.
    Early American practice and precedent, particularly with regard to diplomacy
(the conduct of which, as explained above in Part II.A.2, can include delegated
sovereign authority), strongly support and illuminate this understanding that, to be
an office, a position must have continuance or duration. From the beginning,
Presidents repeatedly have “dispatched ‘secret’ agents on diplomatic or semidip-
lomatic missions without nominating them to the Senate.” Corwin, President at
86. One of President Washington’s first acts was unilaterally to name Gouverneur
Morris (a fellow delegate to the Constitutional Convention) as a special agent to
explore a commercial treaty with Britain. David P. Currie, The Constitution in
Congress: The Federalist Period: 1789–1801, at 44 (1997). Washington also
unilaterally named “commissioners” to deal with a rebellion in Pennsylvania in
1794 without appointing them officers. See Corwin, President at 406 n.7. So too
have Presidents as far back as Washington “designated members of . . . [Congress]
to represent the United States on international commissions and at diplomatic
conferences,” id. at 86, notwithstanding that the Constitution’s Ineligibility Clause
may have barred the members’ appointment to a “civil Office under the Authority
of the United States” and that the Incompatibility Clause would have required
them to vacate their seats in Congress if they took “any Office under the United
States.” U.S. Const. art. I, § 6, cl. 2; see, e.g., Member of Congress—Appointment
to Office, 21 Op. Att’y Gen. 211, 214 (1895) (finding violation of Ineligibility
Clause in appointment of senator, because during his senatorial term “the emolu-
ments of the office of minister to Mexico were increased”). In a striking early
illustration, President Jefferson appointed Senator Daniel Smith as a commissioner
to negotiate and execute treaties with the Cherokee Indians, yet Jefferson did not
submit the nomination to the Senate, and Smith did not vacate his seat in the
Senate. See 1 Am. St. Papers, Indian Affairs 697–98 (1805). Absent contempora-


President” but that in cases of inability the Vice President shall discharge the powers and duties of the
office of President “as Acting President”).




                                                  102
        Officers of the United States Within the Meaning of the Appointments Clause


neous objections on constitutional grounds to such early and consistent practice,
we presume that it reflects an early consensus of its constitutionality. The rationale
for this consensus, evident from the early understanding of an “office,” is that
“such diplomatic assignments are not ‘offices’ in the sense of the Constitution,
being summoned into existence only for specific temporary purposes.” Corwin,
President at 86 (emphasis added). Indeed, a House select committee in 1822 found
no “office as was contemplated by the Constitution” in President Jefferson’s
dispatching of Senator Smith, also noting a similar example from Madison’s
administration. 39 Annals of Cong. 1407, 1409–10 (1855); see also Office—
Compensation, 22 Op. Att’y Gen. 184, 188–89 (1898) (noting other appointments
for “special work of great international importance”).
    The most prominent early example is the Jay Treaty of 1794. It established
tribunals for resolving both a border dispute and claims between creditors and
merchants of the United States and Great Britain. The tribunals’ commissioners
were to be appointed in equal numbers by the President (with the advice and
consent of the Senate) and the British King, with a final commissioner chosen by
lot. See Treaty of Amity, Commerce and Navigation, U.S.-Gr. Brit., Nov. 19,
1794, arts. V & VI, 8 Stat. 116, 119–21 (1794); see also 1 Journal of the Executive
Proceedings of the Senate 204–05 (Apr. 1, 1796) (1828) (confirmation of commis-
sioners). The treaty’s opponents, perhaps spurred by its requirement of Senate
confirmation, objected that the Appointments Clause prohibited creation of
commissioners by treaty. Hamilton responded in a series of essays defending the
treaty:

        [They] are not in a strict sense OFFICERS. They are arbitrators be-
        tween the two Countries. Though in the Constitutions, both of the U
        States and of most of the Individual states, a particular mode of ap-
        pointing officers is designated, yet in practice it has not been deemed
        a violation of the provision to appoint Commissioners or special
        Agents for special purposes in a different mode.

Alexander Hamilton, The Defence No. 37 (Jan. 6, 1796), reprinted in 20 The
Papers of Alexander Hamilton 13, 20 (Harold C. Syrett ed., 1974) (second
emphasis added); see Separation of Powers, 20 Op. O.L.C. at 146 n.67 (quoting
this passage as primary example of the “long historical pedigree” for the argument
that United States representatives to multinational or international entities “need
not be appointed in accordance with Article II” where the entities “are created on
an ad hoc or temporary basis”). 12

    12
       The objection, as stated by Hamilton, was that “[t]he constitution is said to be violated in that
part, which requires the establishment of Officers of the U. States by law—by those stipulations of the
Treaty which without the intervention of law provide for the appointment of Commissioners.” 20




                                                 103
                      Opinions of the Office of Legal Counsel in Volume 31


    A century later, Attorney General Griggs twice applied the same understanding
of an office to “special Agents for special purposes.” In 1898, he opined that a
commissioner appointed by the President pursuant to a treaty, to arbitrate certain
claims between the United States and Great Britain arising from the seizure of
British vessels in the Bering Sea, did not hold an “office” under a particular
statute, because “the temporary character of the employment, which was to
consist of and to terminate at the end of the examination of a limited number of
specified claims, withdraws one of the elements of an office which the Supreme
Court regards as essential.” Office—Compensation, 22 Op. Att’y Gen. at 188
(citing Auffmordt, 137 U.S. at 327) (emphases added); see id. at 187 (commission-
er is “sent to adjudicate upon certain named claims, listed at the end of the treaty,”
and his “employment was thus to perform a certain task which might take a month
or several months”); id. at 188 (referring to “occasional and temporary commis-
sionerships”). Then in Members of the General Board of Arbitration, 23 Op. Att’y
Gen. 313 (1900), the Attorney General reaffirmed his 1898 opinion and found it
constitutional for the President alone to appoint, pursuant to a treaty, persons to a
list from which panels of arbitrators could be drawn to resolve future disputes
between signatory nations. (Attorney General Griggs was himself one of the first
so named, in 1901.) Those on the list would not be “in the ordinary acceptation of
the term, persons holding office,” because they would have no ongoing duties or
authority: “Nominally they may be appointed for six years, but they may never
actually exercise any functions at all. Their work is not only occasional, but
contingent upon what is practically an appointment to act as arbitrators, to be
received from foreign powers in the future.” Id. at 315. 13 Cf. British and American

Papers of Alexander Hamilton at 14; see Cato, Observations on Mr. Jay’s Treaty No. XIII, in 1 The
American Remembrancer 244, 250–51 (1795) (arguing that offices not enumerated in Appointments
Clause may only be established by law, which did not include treaty; adding, “By what authority, then,
can Mr. Jay and Lord Grenville, or the president and the senate, over-ride the constitution, and assume
a power to control the rights of congress, to create the office, and to place it in such hands as they think
proper, under the above limitations?”); id. No. XIV, in 2 The American Remembrancer 3, 3 (1795)
(“No power is vested in [Congress] to allow the appointment of any officer by lot, and much less to
admit that his Britannic majesty should exercise the right of appointing judges for the trial of causes in
which they are themselves to be the parties.”). Hamilton answered the objection indirectly—by denying
that any offices were being created. An 1802 “Roll of Civil, Military, and Naval Officers,” tracking
expenses, includes the salaries of the American commissioners, “as they were appointed by the
President,” and also includes the U.S. contribution of half the salary of the jointly appointed commis-
sioner, but notes that the “commission is not now in a state of activity.” 1 Am. St. Papers, Misc. at 307
n.*.
     13
        An alternative ground for Griggs’s 1900 conclusion was that the listed arbitrators, even if called
to serve, “are not expected to exercise any part of the sovereignty of the United States; they are not
expected to perform any functions in the Government of the United States.” Rather, they would serve
“two foreign nations that may select them and authorize them to settle a dispute between two nations.”
Members of the General Board of Arbitration, 23 Op. Att’y Gen. at 315; cf. Office—Compensation, 22
Op. Att’y Gen. at 188 (“a person employed solely as a sworn judge of a joint international commission
would not be spoken of as an officer of either country, although, under a treaty requiring it, selected




                                                   104
        Officers of the United States Within the Meaning of the Appointments Clause


International Commissioners, 6 Op. Att’y Gen. 65 (1853) (addressing questions
regarding payment of commissioners appointed to arbitrate claims between Great
Britain and American citizens pursuant to a treaty, without suggesting any
constitutional issues).
    This second element of an “office” is also well established by the early law of
public offices. In Maurice, Chief Justice Marshall concluded that the office of
“agent of fortifications” existed in the Army. He explained that “if a duty be a
continuing one” and “if those duties continue, though the person be changed; it
seems very difficult to distinguish such a charge or employment from an office, or
the person who performs the duties from an officer.” 26 F. Cas. at 1214. Forty
years later, the Illinois Supreme Court in Bunn used Maurice as the benchmark
and reasoned that Marshall would have found no office if the agent had “been
appointed merely to superintend the erection of a single fortification, his duties
ceasing when the work was accomplished”; the court found no office in a posi-
tion—commissioner to build the state house—involving “one single special duty,”
“not of a permanent, but of a transient and incidental character.” 45 Ill. at 404–05.
Similarly, the court in Pool, see supra note 6, essentially held that a state justice of
the peace, allowed by federal law to commit to jail for trial any deserting seaman,
was not a judicial officer of the United States, because he was not exercising the
“regular and permanent duties” of a federal court but rather handling “incidental
and occasional matters,” 2 Va. Cas. at 280; the dissent claimed a violation of the
Appointments Clause by focusing only on delegated authority, quoting Burnell
and objecting that the “important duties” of enforcing federal criminal laws should
not be entrusted to “mere agents,” or “persons negotiating occasional business.”
Id. at 288 (Semple, J., dissenting).
    Earlier, the Supreme Court of Pennsylvania in Shepard v. Commonwealth, 1
Serg. & Rawle 1 (Pa. 1814), held (in the alternative) that a commissioner, paid by
the day for issuing binding decisions regarding certain claims to, and compensa-
tion for, certain lands in a particular county, did not hold an office of profit under
the state constitution, because the position was “rather the execution of a special
commission, than the holding of an office.” Id. at 10. The same court also held that
a person appointed as a city’s port physician, a post with a statutory duration of
four years, did not hold an office subject to the state constitution’s appointments


and sent to his post by one of them”). In both decisions, Griggs also addressed the relationship between
the treaty power and the Appointments Clause, the question that Hamilton had avoided. See 22 Op.
Att’y. Gen. at 185–87; 23 Op. Att’y Gen. at 315. But whether it is constitutional for a treaty, as
opposed to a law, to establish an office under the United States or, conversely, whether a position
created by treaty is not such an office because not created by law (even if otherwise having the
characteristics of such an office), or may not be for some other reason, is beyond the scope of this
opinion. See generally infra Part II.C.2 (discussing creation of offices “by law”). In both cases, it was
otherwise clear that the positions did not have the characteristics of offices of the United States.




                                                  105
                 Opinions of the Office of Legal Counsel in Volume 31


clause. Commonwealth v. Sutherland, 3 Serg. & Rawle 145 (Pa. 1817). The Chief
Justice explained that “there are matters of temporary and local concern, which,
although comprehended in the term office, have not been thought to be embraced
by the constitution.” Id. at 9. Other early cases are to like effect. See In re Oaths,
20 Johns. 492, 493 (N.Y. 1823) (dicta, stating that “office” requires a public
employment “not merely transient, occasional or incidental”); Kennon, 7 Ohio St.
at 559, 562 (declining to decide “[h]ow far the general assembly may go in
constituting temporary agencies and commissions for temporary, incidental,
transient, or occasional purposes” without “creating an office,” where positions at
issue “exercise continuously, and as a part of the regular and permanent admin-
istration of the government, important public powers, trusts, and duties”); Shelby,
36 Miss. at 289 (declaring it “universally true, that where an employment or duty
is a continuing one, which is defined by rules prescribed by law and not by
contract, such a charge or employment is an office”); cf. Barton, 24 F. Cas. at
1027 (contrasting positions of temporary deputy collector, appointed by collector
in cases of his “occasional and necessary absence, or [] sickness,” and the
“permanent office” of deputy collector, appointed by Secretary of the Treasury);
Boyd, 1 Pin. at 363 (“An office is where, for the time being, a portion of the
sovereignty, legislative, executive or judicial, attaches, to be exercised for the
public benefit.”) (emphasis added).
    The Attorneys General as well held the same understanding in the domestic
context from an early date. An 1828 opinion concluded that a statute granting the
Commandant of the Marine Corps authority to appoint officers when “it shall
become necessary” did not violate the Appointments Clause so long as it was
interpreted to permit only “an occasional and transitory appointment” in emergen-
cy circumstances “should [the Marines] be detached from the ships to which they
belonged.” Authority of Lieutenant Colonel Commandant of Marine Corps, 2 Op.
Att’y Gen. 77, 78–79 (1828). In 1843, Attorney General Legare determined that
“permanent inspectors” of customs were “officers of the government of the United
States,” required to be appointed consistent with the Appointments Clause, while
“occasional inspectors whose services were demanded in extraordinary exigencies
in the service” were not. Appointment and Removal of Inspectors of Customs,
4 Op. Att’y Gen. at 163; see also Contract With Architect of Public Buildings,
5 Op. Att’y Gen. 754, 754–55 (1823) (appendix) (contrasting “offices of a
permanent nature” with a position involving a “subject-matter . . . of a temporary
and limited character,” properly characterized as a contract); The Reconstruction
Acts, 12 Op. Att’y Gen. 141, 155–56 (1867) (relying on Sutherland and invoking
the “well established” rule that “persons who exercise special public duties rather
in the nature of occasional employments than general and continuing official duty”
are not properly considered executive or judicial officers of a state); cf. Mandatory
Statutes—Appointing Power, 8 Op. Att’y Gen. 41, 44 (1856) (“I can conceive the
possibility of a provision of law by which a controversy between the Government




                                         106
       Officers of the United States Within the Meaning of the Appointments Clause


and the city of Baltimore shall be submitted to two arbitrators, one to be appointed
by each party, and in case of disagreement, they to select an umpire.”). And the
1822 House report, noted above in connection with diplomatic assignments, was
ultimately concerned with whether the temporary assignment of a senator to
“examine various land offices of the United States” (that is, to audit their books),
for which he was paid by the day, made him an officer under the Ineligibility and
Incompatibility Clauses. The committee concluded that it did not. 39 Annals of
Cong. at 1408–10; see also id. at 1410–13 (collecting additional examples). The
committee observed that this “opinion seems to have received the sanction, and
regulated the practice, of the Government since the adoption of the Constitution,
by those who bore a principal share in composing it; and must, therefore, be
supposed to have understood its real import.” Id. at 1409.
    In a series of cases after the Civil War, the Supreme Court adhered to and
applied this longstanding understanding. In Hartwell (1868), the Court held that “a
clerk” in the office of the “assistant treasurer of the United States . . . at Boston”
was a “public officer[]” for purposes of an indictment under an embezzlement
statute. The Court explained:

       An office is a public station, or employment, conferred by the ap-
       pointment of government. The term embraces the ideas of tenure, du-
       ration, emolument, and duties.

       The employment of the defendant was in the public service of the
       United States. He was appointed pursuant to law, and his compensa-
       tion was fixed by law. Vacating the office of his superior would not
       have affected the tenure of his place. His duties were continuing and
       permanent, not occasional or temporary. They were to be such as his
       superior in office should prescribe.

73 U.S. (6 Wall.) at 393. Hartwell considers, among other things, whether a
position’s duties have “duration,” meaning that they are “continuing and perma-
nent” rather than “occasional or temporary,” and whether the position has
“tenure.” The term “tenure” refers to the ability of an incumbent to hold a position
for a period of time, not contingent on any particular person, as Madison indicated
in Federalist No. 39, quoted above. See also Hennen, 38 U.S. at 259 (“All offices,
the tenure of which is not fixed by the Constitution, or limited by law, must be
held either during good behavior, or . . . during the life of the incumbent; or must
be held at the will and discretion of some department.”); Tenure of Office of
Inspectors of Customs, 2 Op. Att’y Gen. 410, 412 (1831) (“When an office is held
during the pleasure of any designated officer, it is at the pleasure of the officer, and
not of the individual.”). The Attorney General has explained the connection
between “tenure” and this second element of an “office” as follows: “By tenure is
not meant a holding for a fixed term. . . . The distinction is between those persons



                                          107
                     Opinions of the Office of Legal Counsel in Volume 31


whose services are occasional and temporary, fixed by some contract of employ-
ment, and those whose services are general and indefinite in a line of duty
prescribed by law. . . . A deputy clerk has an indefinite tenure given him by law.”
Deputy Clerks of United States District Courts—Premium on Official Bonds, 29
Op. Att’y Gen. 593, 595–96 (1912).
   The Court applied Hartwell in Germaine (1879) to hold unanimously that a
civil surgeon appointed by the Commissioner of Pensions to examine pensioners
and applicants for pensions, and paid per examination, was not an “officer of the
United States” for purposes of a criminal statute because his “duties are not
continuing and permanent, and they are occasional and intermittent.” 99 U.S. at
512. The Court explained that “[t]he surgeon is only to act when called on by the
Commissioner of Pensions in some special case, as when some pensioner or
claimant of a pension presents himself for examination.” Id. 14
   In Auffmordt (1890), the Court applied these two statutory decisions to the
Appointments Clause, while also relying on Maurice. Under a customs statute, if
an importer demanded a reappraisal of the valuation of his goods, the collector of
customs was to select a “discreet and experienced merchant” as at least one of two
people to do the reappraisal. If the two agreed, the decision was final. 137 U.S. at
312. The Court, again unanimously, held that such merchant appraiser need not be
appointed in accordance with the Appointments Clause, because he did not hold an
office:

        The merchant appraiser is an expert, selected as an emergency aris-
        es. . . . He is selected for the special case. He has no general func-
        tions, nor any employment which has any duration as to time, or
        which extends over any case further than as he is selected to act in
        that particular case. He is an executive agent, as an expert assistant
        to aid in ascertaining the value of the goods, selected for the particu-
        lar case on the request of the importer, and selected for his special
        knowledge in regard to the character and value of the particular
        goods in question. He has no claim or right to be designated, or to act
        except as he may be designated. . . . His position is without tenure,


   14
      President Cleveland in 1886 demonstrated the same understanding of an office when recom-
mending to Congress a means to resolve labor disputes. He suggested that “instead of arbitrators
chosen in the heat of conflicting claims, and after each dispute shall arise, for the purpose of
determining the same, there be created a commission of labor, consisting of three members, who shall
be regular officers of the Government, charged among other duties with the consideration and
settlement, when possible, of all controversies between labor and capital.” Letter to the Senate and
House of Representatives (Apr. 22, 1886), in 11 A Compilation of the Messages and Papers of the
Presidents 4979, 4980 (James D. Richardson ed., 1897) (emphases added). This commission “would
have the advantage of being a stable body,” gaining experience and ability, unlike “arbitrators . . .
chosen for temporary service.” Id. at 4980, 4981.




                                                108
        Officers of the United States Within the Meaning of the Appointments Clause


        duration, continuing emolument, or continuous duties, and he acts
        only occasionally and temporarily. Therefore, he is not an ‘officer,’
        within the meaning of the [Appointments Clause].

Id. at 326–27 (emphases added). As already suggested above in Part II.A.1,
although the question of continuance was not at issue, the Court in Buckley did
favorably cite Auffmordt and thus at least implicitly endorsed its analysis, such that
one can consider the element of continuance incorporated in the Court’s references
to “significant authority.” See 424 U.S. at 126 & n.162.
    In the same year as Auffmordt, Mechem (discussed above in Part II.A.1 regard-
ing delegated sovereign authority) also recognized this element. Relying particu-
larly on Maurice, Bunn, and Hartwell, he wrote that “[d]uration or [c]ontinuance”
is a criterion, Mechem § 8, at 6 (font altered), and explained that “[t]he term
office . . . embraces the idea of tenure and duration, and certainly a position which
is merely temporary and local cannot ordinarily be considered an office,” id.; see
id. at 6–7 n.7 & 7 n.1; see also id. § 1, at 2 (an office is sovereign power invested
in an individual “for a given period, either fixed by law or enduring at the pleasure
of the creating power”). Mechem nevertheless declared that “this element of
continuance can not be considered as indispensable . . . if the other elements are
present,” id. § 8, at 7, relying primarily on a broad definition of “office” in dicta in
State v. Stanley, 66 N.C. 59, 63 (1872). He also cited Commonwealth v. Evans, 74
Pa. 124 (1874), in which the court adopted a broad rule of statutory interpretation
to reach all persons entrusted by law with collecting money due to the public,
regardless of whether a person’s service “be special or general, transient or
permanent,” even while recognizing that, under such a rule, it could be “a difficult
matter to distinguish between a public officer and a person employed by the
government to perform some special service by contract.” Id. at 139. 15
    Other authority from the post-Civil War period likewise could be read to reject
the necessity of continuance. First, both the Attorney General and the Supreme
Court of Rhode Island concluded that a commissioner of the United States
Centennial Commission held an office under the Constitution. The unpaid
commission, appointed by the President, had been created by Congress in 1871
and was to continue “until the close of” the 1876 centennial exhibition. See In re
Corliss, 11 R.I. 638, 640, 642 (1876). The Attorney General, briefly addressing the
Emoluments Clause, “entertain[ed] no doubt that, though their duties are of a


    15
       Mechem also cited Vaughn v. English, 8 Cal. 39 (1857). Although the court did not expressly
mention the need for continuance, it also did not (unlike Stanley and Evans) disclaim it, and the
position at issue (clerk in a department of the state) appears to have had continuous, indefinite duties
with a clearly defined tenure. See id. at 42; see also id. at 41 (argument of prevailing party). Vaughn
merely established that an office could have its tenure defined by reference to that of a superior office.
See Patton v. Bd. of Health, 59 P. 702, 705 (Cal. 1899).




                                                  109
                  Opinions of the Office of Legal Counsel in Volume 31


special and temporary character, they may properly be called officers of the
United States during the continuance of their official functions.” Offices of Trust,
15 Op. Att’y Gen. 187, 188 (1877) (emphasis added). He reasoned that “[t]he
Government being interested in the performance of the[ir] duties, they constitute a
public charge or office.” Id. The court in Corliss answered the question under the
disqualification rules for presidential electors. See U.S. Const. art. II, § 1, cl. 2.
The court likewise pointed to the importance of the high-profile international
exhibition, and noted that the commission received a federal appropriation (to be
repaid from any profits) and the charge of some federal property. See 11 R.I. at
641–43. As far as we have determined, neither Corliss nor the Attorney General’s
opinion has been called into question on this issue. See 1 Hinds’ Precedents at 609
(1898 report endorsing holding of Corliss).
    Second, it was the uniform view of the federal courts in this period that a re-
ceiver of an insolvent national bank, appointed (ultimately) by the Secretary of the
Treasury, was an officer for purposes of a statute authorizing certain suits in
federal court by “the United States or any officer thereof.” Platt v. Beach, 19 F.
Cas. 836, 840 (E.D.N.Y. 1868); Stanton v. Wilkeson, 22 F. Cas. 1074, 1075
(S.D.N.Y. 1876); Frelinghuysen v. Baldwin, 12 F. 395, 396–97 (D.N.J. 1882);
Price v. Abbott, 17 F. 506, 507–08 (C.C.D. Mass. 1883) (Gray, Circuit Justice);
United States v. Weitzel, 246 U.S. 533, 541 (1918). A receiver had statutory
authority to bring suit, through a U.S. Attorney and under the direction of the
Solicitor of the Treasury, “to take possession of all the property, books, and
records of the bank, and to collect all debts due to it”; “upon [a court] order . . . to
sell or compound bad or doubtful debts, and to sell all the . . . property of the
bank”; and to hold the bank’s stockholders liable if necessary to pay the bank’s
debts. See Price, 17 F. at 507; Platt, 19 F. Cas. at 841. In the first such case, Platt,
the district court did not respond to the defendant’s argument from Maurice and
Shelby that the position of a receiver was “occasional or transitory, depending
upon fluctuations and exigencies,” appointed to “perform a specific duty,” upon
the completion of which “his agency or service ceases,” id. at 837; see id. (“there
is no office of receiver of national banks established by law”); id. at 840 (an office
requires a “continuing” duty). The plaintiff had responded that a receiver “comes
within every word of [Maurice’s] definition. His duties continue . . . and they
would continue though the person of the receiver should be changed.” Id. at 839.
Stanton was the only case to address the question of continuance. Judge Blatchford
(later the author of Auffmordt) summarized Hartwell and simply stated: “A
receiver of a national bank is in the public service of the United States. He is




                                          110
        Officers of the United States Within the Meaning of the Appointments Clause


appointed pursuant to law. Vacation of office by the comptroller does not vacate
the receivership. His duties are continuing and permanent.” 22 F. Cas. at 1075. 16
   We believe it incorrect to treat the element of “continuance” as dispensible,
given the constitutional text, the extensive practice and precedent (including
Maurice) before the Civil War, and the Supreme Court’s authoritative opinions in
Germaine and Auffmordt. The Attorney General was correct in 1907 when he
affirmed that “the idea runs through all the cases that in order to constitute an
office the employment must be continuing and not temporary,” relying particularly
on Maurice, his 1898 opinion on the Bering Sea commission, and Germaine.
Appointment—Holding of Two Offices—Commissioner of Labor, 26 Op. Att’y
Gen. 247, 249 (1907). The Supreme Court of Mississippi was likewise correct in
Shelby in 1858 when, relying particularly on Maurice, it “apprehend[ed] that it
may be stated as universally true, that where an employment or duty is a continu-
ing one, which is defined by rules prescribed by law and not by contract, such a
charge or employment is an office.” 36 Miss. at 289. Yet “continuance” is not
“permanence”; no case of which we are aware before the Civil War indicates that
permanence is required, and the post-Civil War authority just discussed is best
read as simply confirming that some temporary, non-personal positions may
amount to offices. As Mechem himself put it, “certainly a position which is merely
temporary and local cannot ordinarily be considered an office.” Mechem § 8, at 6
(emphases added).

                            2. Defining a “Continuing” Position

   No definition of “office” can be expected to harmonize all of the precedent or
answer all cases that may arise. (Thus, our discussions of early authority should
not be understood as necessarily endorsing every holding.) But the following two
general rules encompass and harmonize most of them, particularly the earliest
ones, with regard to the element of continuance or duration: First, an office exists
where a position that possesses delegated sovereign authority is permanent,
meaning that it is not limited by time or by being of such a nature that it will
terminate “by the very fact of performance.” Bunn, 45 Ill. at 405. This rule is
particularly laid out in the early Kennon case, which found an office to exist
because the defendants were “to exercise continuously, and as a part of the regular


    16
       Cf. Ex parte Siebold, 100 U.S. 371, 397–98 (1879) (holding that Appointments Clause was not
violated when Congress authorized courts of law, rather than President or head of a department, to
appoint election supervisors for a particular local election; not discussing question of continuance or
citing Germaine or other cases); In re Hathaway, 71 N.Y. 238, 244 (1877) (court divided 4-3 in holding
that person appointed as surrogate for a particular probate case was not a public officer under state
constitution, because he performed “transient, occasional or incidental duties” for “special exigencies,”
having “no general powers . . . to act in respect to all like cases”).




                                                  111
                  Opinions of the Office of Legal Counsel in Volume 31


and permanent administration of the government, important public powers, trusts,
and duties.” 7 Ohio St. at 562–63; see also Sheboygan v. Parker, 70 U.S. 93, 96
(1865) (applying this formulation); Patton v. Bd. of Health, 59 P. 702, 706 (Cal.
1899) (after survey, providing similar summary of the “reasonably well settled”
rule for positions with “continuing and permanent” duties). The “continuing”
duties and powers to which these cases refer should not, however, be understood
as necessarily involving continuous activity, as shown in Kennon itself, which
involved a standing power to appoint to and remove from specified offices. See 7
Ohio St. at 557. Similarly, a federal judge holds a permanent position even if he
has a lull in his docket. His “services are general and indefinite in a line of duty,”
Deputy Clerks, 29 Op. Att’y Gen. at 596, and he has “general functions” and a
“claim or right to be designated, or to act” should a case arise, Auffmordt, 137 U.S.
at 327.
    Second, if a position that possesses delegated sovereign authority is temporary
(because of, for example, an express expiration date or the nature of its duties),
then whether it qualifies as “continuing,” and thus an office, will depend on the
presence of three factors that the early authorities discuss in connection with
temporariness. The line will not always be bright, as Kennon recognized in
declining to say “[h]ow far the general assembly may go in constituting temporary
agencies and commissioners for temporary, incidental, transient, or occasional
purposes . . . without thereby creating an office,” 7 Ohio St. at 559 (emphasis
added); but it can be discerned. (1) The position’s existence should not be
personal: The duties should “continue, though the person be changed,” Maurice,
26 F. Cas. at 1214, and an incumbent’s tenure should not depend on whether “the
office of his superior” is vacated, Hartwell, 73 U.S. at 393; see also Tenure of
Office, 2 Op. Att’y Gen. at 412; Corwin, President at 85. (2) The position should
not be “transient”: The less fleeting and more enduring it is (or is likely to be), the
more likely it is to be a continuing seat of power and thus an office. (3) The duties
should be more than “incidental” to the regular operations of government.
Although these last two factors escape precise definition, and the last of them does
not directly bear on a temporal aspect, they nevertheless appear throughout the
early authority—in Pool, In re Oaths, and Kennon, for example; and they capture
other authority employing similar terms—such as special work; special purposes;
a special, specific, single, or particular controversy or case; a special commission;
specified claims; local or limited work; and extraordinary or emergency exigen-
cies. See, e.g., Auffmordt, 137 U.S. at 326–27; Germaine, 99 U.S. at 512; Inspec-
tor of Customs, 4 Op. Att’y Gen. at 163; Marine Corps, 2 Op. Att’y Gen. at 78–
79; Hamilton, The Defence No. 37, in 20 Papers of Alexander Hamilton at 20; see
also Eliason, 86 N.C. at 241 (“The true test of a public office seems to be that it is
parcel of the administration of government.”); Corwin, President at 85 (an “office”
at common law was an “institution” to which “certain frequently recurrent and
naturally coherent duties [were] assigned more or less permanently”). Thus, the




                                          112
       Officers of the United States Within the Meaning of the Appointments Clause


nature of the delegated sovereign authority will affect whether a temporary
position is an office, even though a person holding a permanent position “is not
the less a publick Officer where his Authority is confined to narrow Limits.”
Burnell, Carth. at 479; see also Shelby, 36 Miss. at 277 (similar). One reason for
considering whether a position is “incidental” is to ensure against evasion of the
Appointments Clause: For example, the position of Attorney General presumably
still would be an office if Congress provided for it to expire each year but re-
authorized it annually.

                             3. A Few Recurring Areas

   The element of continuance provides an additional reason why a typical con-
tractor does not, and need not, hold an office for purposes of the Appointments
Clause. Maurice focused on continuance in explaining the distinction between an
office and a contract (even while recognizing that one might contract to carry out
an office). See 26 F. Cas. at 1214–15. Hartwell explained that a “government
contract . . . from its nature is necessarily limited in its duration and specific in its
objects,” unlike a government office. 73 U.S. at 393. And the Court held in Hall,
discussed above in Part II.A.3, that certain persons did not hold offices because
they were analogous to “parties who, pursuant to law, enter into stipulations
limited in point of time, with a State, for the erection, alteration, or repair of public
buildings, or to supply the officers or employees who occupy them with fuel, light,
stationery, and other things necessary for the public service.” 103 U.S. at 10
(emphasis added). Similarly, Attorney General Wirt determined that “an engage-
ment with a gentleman of the bar, whereby, for a valuable consideration, he is to
render his professional services in a given case, is a contract, a bargain, an
agreement, in the legal sense of these terms,” not an appointment to an office, and
therefore was covered by a statute barring contracts between members of Congress
and federal officers. Contracts With Members of Congress, 2 Op. Att’y Gen. 38,
40 (1826) (emphases altered); see id. (referring to contracts “for the service of a
lawyer, a physician, or a mail carrier, an army purveyor, or a turnpike road
maker”). He also interpreted the “office” of architect of the public buildings to be
a contractual position rather than an office, where the architect had been hired to
complete “specified work” of “a temporary and limited character,” rather than to
occupy a position “of a permanent nature.” Contract With Architect, 5 Op. Att’y
Gen. at 754, 756; see id. at 755–56 (recognizing the frequency of annual con-
tracts). Finally, as discussed above in Part II.A.3, the House of Representatives in
1806 resoundingly rejected the claim that a contractor held an office within the
meaning of the Incompatibility Clause. Mail carriers provided a recurring example
of contractors, see 15 Annals of Cong. at 880, 883, 885, 887, 890, and contracts to
carry the mail were limited to one year, see White, Federalists at 182; see also 15
Annals of Cong. at 882 (statement of Rep. Randolph, in favor of resolution, that “a




                                          113
                 Opinions of the Office of Legal Counsel in Volume 31


contractor is an officer pro tempore—it is not an office in perpetuity, but created
for a time, and for a particular purpose”).
   The element of continuance also justifies our previous conclusion that authoriz-
ing a private plaintiff to bring a qui tam suit on behalf of the United States under
the False Claims Act, see 31 U.S.C. § 3730 (2000), does not violate the Appoint-
ments Clause, because a qui tam relator does not hold an office. Our current
reasoning does, however, differ some from that previously given, under which it
was sufficient that the relator was not employed by the federal government. See
Separation of Powers, 20 Op. O.L.C. at 146 & n.65. A qui tam relator does at least
present a question under the Appointments Clause, see Vt. Agency of Natural Res.
v. United States, 529 U.S. 765, 778 n.8 (2000) (raising and reserving the question),
because Congress has allowed him essentially to appoint himself to act as a civil
prosecutor for the United States in a case. But such an “appointment” is a tempo-
rary and personal one, likely involving only occasional duties, and extending only
to a single case; and the relator’s authority even over that case is confined in
certain ways. See id. at 769–70, 772–73; see also United States ex rel. Stone v.
Rockwell Int’l Corp., 282 F.3d 787, 805 (10th Cir. 2002) (finding no Appoint-
ments Clause violation, where relators “are not subject to the requirement . . . that
the definition of an officer ‘embraces the ideas of tenure, duration, emolument,
and duties, and the latter were continuing and permanent, not occasional or
temporary’”) (quoting Germaine, 99 U.S. at 511–12, citing Auffmordt, 137 U.S. at
327, and concluding that Buckley must be “construed in conformity” with them).
In this respect, the qui tam relator is similar to the contractors discussed above;
and thus, whatever the relevance of his “appointing” himself (in contrast to a
person who contracts with the government), the distinction does not pose a
problem under the Appointments Clause. For similar reasons, we reaffirm our
prior conclusion (but not all of its reasoning) that the federal government’s
participation in binding arbitration ordinarily does not raise an Appointments
Clause problem. See, e.g., Separation of Powers, 20 Op. O.L.C. at 148–49; see
also supra note 14 (discussing dispute-resolution proposal by President Cleve-
land).
   At the same time, the element of continuance, properly understood, also ex-
plains why an “independent counsel” under the Ethics in Government Act of 1978,
28 U.S.C. §§ 591–599 (1982 ed., Supp V), undoubtedly was an officer, even
though the position was, by the nature of its duties, temporary and largely case-
specific. The Court in Morrison v. Olson, 487 U.S. 654 (1988), thought it “clear
that appellant is an ‘officer’ of the United States, not an ‘employee,’” citing
Buckley’s discussion of this distinction based on Auffmordt and Germaine. Id. at
671 n.12. Justice Scalia in dissent agreed, adding that none of the parties disputed
this, the only question being whether the counsel was a principal or inferior
officer. Id. at 715. Although the position of a particular independent counsel was
temporary, the position was non-personal; it was not “transient,” but rather



                                         114
       Officers of the United States Within the Meaning of the Appointments Clause


indefinite and expected to last for multiple years, with ongoing duties, the hiring of
a staff, and termination only by an affirmative determination that all matters within
the counsel’s jurisdiction were at least substantially complete; and it was not
“incidental,” but rather possessed core and largely unchecked federal prosecutorial
powers, effectively displacing the Attorney General and the Justice Department
within the counsel’s court-defined jurisdiction, which was not necessarily limited
to the specific matter that had prompted his appointment. See id. at 660–64
(opinion of Court), 667–68, 671; id. at 718 (Scalia, J., dissenting).

                  C. Several Additional Criteria Are Incidental,
                        Not Distinct Elements of an Office

   Courts and others have sometimes discussed several additional criteria, beyond
the two elements of delegated sovereign authority and continuance detailed above,
as relevant to whether a position is a public office and when an individual is an
officer. We discuss five of these, explaining that they are incidents that commonly
follow from the existence of a properly constituted office, not essential elements of
an office. They may provide evidence of whether an office exists under the two
essential elements, but, depending on the circumstances, an office subject to the
Appointments Clause may exist without them.

                             1. Method of Appointment

   First, courts sometimes have considered a person’s status as an officer by refer-
ence to his method of appointment. The Supreme Court has considered an
individual’s appointment pursuant to the procedures of the Clause in determining
that he was an “officer” for certain statutory purposes. For example, the Court in
Wise v. Withers, 7 U.S. (3 Cranch) 331 (1806), held that a justice of the peace was
an officer under a militia-exemption statute given that he was appointed by the
President: “Under the sanction of a law, he is appointed, by the president. . . . We
know not by what terms an officer can be defined, which would not embrace this
description of persons.” Id. at 336. In Hartwell, one reason the Court held that a
Treasury clerk was an officer of the United States under an embezzlement statute
was that he “was appointed by the head of a department within the meaning of the
constitutional provision upon the subject of the appointing power.” 73 U.S. at
393–94. The statutory cases on receivers of national banks discussed above in Part
II.B.1 employed some of the same reasoning. Conversely, courts also have
concluded that an individual who is not appointed in accordance with the Ap-
pointments Clause is not technically an “Officer of the United States.” Maurice
concluded that an agent not appointed in accordance with the Appointments
Clause was “not legally an officer” (even though he had carried out the duties of a
duly constituted office). 26 F. Cas. at 1216. In United States v. Smith, 124 U.S.
525 (1888), the Court held that a clerk in the office of a collector of customs was



                                          115
                  Opinions of the Office of Legal Counsel in Volume 31


not a “public officer” under an embezzlement statute because he was not appointed
consistent with the Clause: “An officer of the United States can only be appointed
by the President, by and with the advice and consent of the Senate, or by a court of
law, or the head of a department. A person in the service of the government who
does not derive his position from one of these sources is not an officer of the
United States in the sense of the constitution.” Id. at 531–32; see also Germaine,
99 U.S. at 509–10 (similar); Burnap v. United States, 252 U.S. 512, 516 (1920)
(“Whether the incumbent is an officer or an employee is determined by the manner
in which Congress has specifically provided for the creation of the several
positions, their duties and appointment thereto.”).
   It is true that an individual not properly appointed under the Appointments
Clause cannot technically be an officer of the United States: “Unless a person in
the service of the Government, therefore, holds his place by virtue of an appoint-
ment by the President, or of one of the courts of justice or heads of Departments
authorized by law to make such an appointment, he is not, strictly speaking, an
officer of the United States.” United States v. Mouat, 124 U.S. 303, 307 (1888)
(emphasis added). But such a person may nevertheless be required to be appointed
as prescribed by the Clause in order constitutionally to exercise his authority. A
contrary conclusion would render the Appointments Clause a matter of etiquette or
protocol, see Buckley, 424 U.S. at 125, rather than one of the “significant structur-
al safeguards of the constitutional scheme,” Edmond, 520 U.S. at 659. See supra
Part I; cf. Kennon, 7 Ohio St. at 557–58 (“The official or unofficial character of
the defendants is to be determined, not by their name, nor by the presence or
absence of an official designation, but by the nature of the functions devolved
upon them.”). Under such a (tautological) reading, the Clause would require a
certain means of appointment only for persons appointed by that means. As early
as Maurice it was recognized that a person might in fact perform the duties of an
office under the United States and yet have been unconstitutionally appointed to it.
This truth also is recognized in the common law doctrine of de facto officers, by
which the acts of a person not properly appointed to office might nevertheless be
held valid. See Mechem § 26, at 10 (summarizing doctrine); id. §§ 315–345, at
211 et seq. (chapter concerning “officers de facto”); see also Inspectors of
Customs, 4 Op. Att’y Gen. at 165 (apparently assuming applicability of doctrine in
event of constitutional challenge to appointment); Ryder v. United States, 515 U.S.
177, 180–84 (1995) (discussing doctrine but declining to apply it in a “timely
challenge to the constitutional validity of the appointment of an officer who
adjudicate[d]” a court-martial). At the same time, the Appointments Clause does
not prevent Congress from treating a position that is not, in the constitutional
sense, an office under the United States as nevertheless subject to statutory
restrictions on offices or officers. See Corwin, President at 91 (noting that
Congress often has done this); Steele v. United States, 267 U.S. 505, 506–08
(1925) (in dicta, construing statutory reference to “a civil officer” as not limited to




                                          116
        Officers of the United States Within the Meaning of the Appointments Clause


“an officer in the constitutional sense” and including a general prohibition agent
appointed by the Commissioner of Internal Revenue and a deputy marshal
appointed by a marshal); see also supra Part II.B.1 (discussing Senate-confirmed
commissioners under Jay Treaty); cf. Employee’s Compensation Act—Assistant
United States Attorney, 31 Op. Att’y Gen. 201, 202–04 (1918) (recognizing that
Congress might provide for appointment to position by President or head of
department even though position was not an office, in which case one must
analyze duties to determine position’s nature).

                                    2. Established by Law

    Second, other authorities have stated that an office is created by law. This
statement, like the proposition that a person must be appointed consistent with the
Appointments Clause to be an officer, is true in one sense, and “law” can be highly
relevant to whether an office exists, but the statement also can confuse the analysis
if not properly understood. The Appointments Clause does provide that offices not
recognized by the Constitution itself “shall be established by Law,” thus lodging in
Congress ultimate authority over the creation of most offices. U.S. Const. art. II,
§ 2, cl. 2; see Maurice, 26 F. Cas. at 1213–14; Limitations on Presidential Power
to Create a New Executive Branch Entity to Receive and Administer Funds Under
Foreign Aid Legislation, 9 Op. O.L.C. 76, 77–78 (1985). 17 The Ineligibility Clause
reinforces this view, by providing that “[n]o Senator or Representative shall,
during the Time for which he was elected, be appointed to any civil Office under
the Authority of the United States, which shall have been created, or the Emolu-
ments whereof shall have been encreased during such time,” thereby contemplat-
ing that Congress will authorize offices, and reducing the incentive for members of
Congress to do so in hopes of being appointed to them. U.S. Const. art. I, § 6
(emphasis added). Thus, an office subject to the Appointments Clause will
ordinarily be a position that has been “established by Law”—by or under authority
of a statute. But the rule for which sorts of positions have been “established by
Law” such that they amount to offices subject to the Appointments Clause cannot
be whether a position was formally and directly created as an “office” by law.
Such a view would conflict with the substantive requirements of the Appointments
Clause. Congress could not evade the Appointments Clause by, for example, the
artifice of authorizing a contract for the supervision of the Justice Department, on
the ground that no “office” of Attorney General would be created by law—even


    17
       The President has authority to appoint to diplomatic offices without an authorizing act of Con-
gress, because the Constitution itself expressly recognizes such offices under the law of nations. See,
e.g., Ambassadors, 7 Op. Att’y Gen. at 192–93; Nomination of Sitting Member of Congress to be
Ambassador to Vietnam, 20 Op. O.L.C. 284, 286–92 (1996). Regarding the time at which such an
office is considered created, see id. at 292–93.




                                                 117
                 Opinions of the Office of Legal Counsel in Volume 31


where the statutory authorization for the contract were to delegate sovereign
authority and establish the continuance of the contractual position. Cf. Maurice, 26
F. Cas. at 1214, 1219 (recognizing that the government might enter into “a
contract to perform the duties of” a properly established office, but that such a
contract would be an “irregular” appointment that would violate the Appointments
Clause). Conversely, a contract or other mere employment “may be created by
law,” Mechem § 5, at 5, and governmental contracts long have been highly
regulated, see, e.g., Validity of Executive Order Prohibiting Government Contrac-
tors From Discriminating in Employment Practices on Grounds of Race, Color,
Religion, or National Origin, 42 Op. Att’y Gen. 97, 98–103 (1961) (collecting
examples). Contracts do not, simply because created or regulated by law, create an
office.
    Thus, whether an office has been established by law does not turn on whether
Congress has formally created an “office” by law, but rather on whether the two
necessary elements of an office discussed above in Parts II.A and II.B are present
“by law.” The Constitution requires an examination of “the nature of the functions
devolved upon” a position by legal authority, Kennon, 7 Ohio St. at 558, not the
way or form in which they are devolved. Any position that is an office in the
constitutional sense under the two elements we have described, and has not been
created ultra vires, will have been created by law in some fashion, regardless of
how labeled. It necessarily follows that “the fact that the powers in question are
created and conferred by law, is an important criterion,” and that an office “finds
its source and limitations in some act or expression of the governmental power.”
Mechem § 5, at 5 (emphasis added); see id. § 1, at 1 (powers of an office are
“created and conferred by law”). To be subject to the Appointments Clause, a
position must include some continuing legal authority, as opposed to simply
existing to assist someone who does have legal authority or having duties defined
and existing only at the whim of its superior: There must be some sort of “line of
duty prescribed by law,” Deputy Clerks, 29 Op. Att’y Gen. at 595–96, and power
“defined by rules prescribed by law,” Shelby, 36 Miss. at 289. As Buckley and
many other authorities thus recognize, the source of any such authority, and
particularly any statutory delineation by Congress, will unavoidably help to
determine whether an office exists. See, e.g., Buckley, 424 U.S. at 131, 141
(referring, respectively, to “responsibility under the public laws” and duties
“exercised pursuant to a public law”); Freytag, 501 U.S. at 881 (noting that duties
of a special trial judge were “specified by statute,” and contrasting special masters,
hired “on a temporary, episodic basis, whose positions are not established by law,
and whose duties and functions are not delineated in a statute”); id. at 901 (opinion
of Scalia, J.) (agreeing with this analysis); Applicability of Appointment Provisions
of the Anti-Drug Abuse Act of 1988 to Incumbent Officeholders, 12 Op. O.L.C.
286, 288 n.5 (1988) (noting that Congress had by statute authorized Attorney
General to create subordinate offices, which he had done by order); Maurice, 26 F.
118
       Officers of the United States Within the Meaning of the Appointments Clause


Cas. at 1213–15 (concluding that, at least for purposes of a suit to enforce a
purported officeholder’s bond, the office of agent of fortifications had been created
by congressionally approved and authorized Army regulations); Barton, 24 F. Cas.
at 1027 (explaining background rule that, where no law specifies otherwise, a
deputy has “the same powers and duties” as his principal); Mechem § 570, at 373
(same); Ambassadors and Other Public Ministers, 7 Op. Att’y Gen. at 193, 196–
97, 202, 212 (discussing sources of authority of diplomatic offices, even though
not created by statute). As Mechem put it: “The authority of a public officer in any
given case consists of those powers which are expressly conferred upon him by the
act appointing him, or which are expressly annexed to the office by the law
creating it or some other law referring to it, or which are attached to the office by
common law as incidents to it.” Mechem § 507, at 332.

                                   3. Oath of Office

   Third, although “[p]ublic officers are usually required by law to take the oath of
office,” doing so “is not an indispensable criterion and the office may exist
without it, for . . . the oath is a mere incident and constitutes no part of the office.”
Mechem § 6, at 6; see also Oath of Clerks in Executive Departments, 12 Op. Att’y
Gen. 521, 521–22 (1868) (similar). Article VI, Clause 3, of the Constitution
requires that “all executive and judicial Officers, both of the United States and of
the several States” take an oath or affirmation to support the Constitution. Only
after separately knowing whether an office exists could one apply this require-
ment. Burnell demonstrates this, as the applicability of an oath requirement turned
on whether the Censor of the College of Physicians held an office. See Carth. at
478; see also Opinion of the Justices, 3 Greenl. (Me.) at 483 (similar). Similar
reasoning applies to a bond, which is “usually required” of officers “to whom are
entrusted the collection and custody of public money, and public ministerial
officers whose actions may affect the rights and interests of individuals.” Mechem
§ 263, at 165; see id. §§ 253–254, at 162 (oath and bond requirements are common
for persons appointed to a public office); see also 1 Hinds’ Precedents at 608
(1898 report, concluding that certain commissioners were not officers, in part
because “they give no bond and take no oath”).

                                   4. Emoluments

   Fourth, an emolument is also a common characteristic of an office, as Hartwell
indicates, 73 U.S. at 393, but it too is not essential: “Like the requirement of an
oath,” provision for pay “may aid in determining the nature of the position, but it
is not conclusive. . . . As in the case of the oath, the salary or fees are mere
incidents and form no part of the office.” Mechem § 7, at 6; see id. at 6 n.3 (“it is
not a sine qua non”); Kennon, 7 Ohio St. at 559 (“That compensation or emolu-
ment is a usual incident to office, is well known; but that it is a necessary element



                                          119
                  Opinions of the Office of Legal Counsel in Volume 31


in the constitution of an office, is not true.”). Confirming this, the law of public
offices recognized offices of profit, “to which salary, compensation or fees are
attached,” Mechem § 13, at 8, and offices of honor, “to which no compensation
attaches,” id. § 15, at 9. See also Emoluments Clause, 29 Op. O.L.C. at 61
(discussing offices of profit). The Constitution recognizes both types of offices.
See, e.g., U.S. Const. art. I, § 3, cl. 7 (punishment for impeachment may include
“disqualification to hold and enjoy any Office of honor, Trust or Profit under the
United States”). In addition, it separately creates the office of President, id. art. II,
§ 1, cl. 1, and provides for its compensation, id. cl. 7. If Presidents were to serve
without pay, as Benjamin Franklin had proposed, see James Madison, Notes of
Debates in the Federal Convention of 1787, at 51–55 (June 2, 1787) (1987), they
would no less hold an office.
    Furthermore, any understanding of an “office” that would require an “emolu-
ment” akin to the compensation that a person on the regular payroll of the federal
government receives would conflict with the original meaning of the Appoint-
ments Clause as revealed by earliest practice. In the first decade under the
Constitution, most federal officers, particularly those outside the capital, received
no compensation from the government, much less a regular one. Instead, they
received authority to collect fees:

       By far the larger number of federal officials were compensated by
       fees for services rendered. Nearly the whole of the field service was
       paid on this basis, including the collectors, naval officers, and sur-
       veyors; the supervisors and inspectors of revenue; the attorneys and
       marshals; the deputy postmasters; and the consuls. . . . Officials were
       compensated if there was a demand for their services; otherwise the
       government expended nothing. They were paid on the spot, by those
       whom the law required to deal with them. There was no problem of
       collection—the self-interest of the official was sufficient. Public
       posting of the schedule of fees and stern laws against taking exces-
       sive amounts were relied upon to protect the public. English prece-
       dent and contemporary convenience spread the system far and wide.

White, Federalists at 298. To take one example, many consuls were compensated
through the following schedule of fees: two dollars from a U.S. citizen for
authenticating a protest, declaration, or deposition; five percent of a citizen’s estate
for taking it into possession and settling it; twenty-five cents for administering
oaths and affirmations; and a dollar for certifying the delivery of merchandise. See
1 Am. St. Papers, Misc. at 307. Officials so compensated were no less officers of
the United States. At the same time, where a temporary position does include
emoluments provided by the government, the nature of the pay may provide some
evidence of whether the position is an office under the factors discussed in Part
II.B.2. In cases holding that temporary positions were not offices, courts have



                                          120
       Officers of the United States Within the Meaning of the Appointments Clause


remarked that the pay provided was per diem or otherwise based on the amount of
work done, rather than involving a salary. See, e.g., Bunn, 45 Ill. at 409; Ger-
maine, 99 U.S. at 512; see also Shepherd v. Commonwealth, 1 Serg. & Rawle 1
(Pa. 1814) (commissioner regarding land claims, paid by the day); 39 Annals of
Cong. at 1408–10 (examiner of land offices, paid by the day).
   Recognizing the various kinds of emoluments that may attach to an office, and
the incidental nature of having any emolument, demonstrates the error of some of
our prior opinions in concluding that the Appointments Clause does not apply to
persons who are not employees of the federal government, even if they are
delegated permanent federal authority to enforce federal law. See, e.g., Separation
of Powers, 20 Op. O.L.C. at 145–48. The primary cases on which we relied for
this view—Maurice, Hartwell, Germaine, and Auffmordt, all discussed above—do
not resolve this question, and to the extent they speak to it do not clearly point in
the direction that our prior opinions took. Only Auffmordt directly confronted the
requirements of the Appointments Clause, but its holding does not turn on whether
a person is an employee (as opposed to the nature of his duties), nor did the Court
hold or state that a private actor cannot be an officer, which would have been at
odds with Maurice’s recognition that a contractor might hold a position in
violation of the Appointments Clause.
   In addition, the general language of these cases allows for an office that does
not involve government employment in the modern sense. Maurice, for example,
said that an office is “a public charge or employment,” 26 F. Cas. at 1214
(internal quotation marks omitted; emphasis added), and Hartwell defined an
office as “a public station, or employment,” 73 U.S. at 393 (emphasis added).
Maurice, among others, also does state that an “office is ‘an employment,’” 26 F.
Cas. at 1214, but such a statement must be read in a contemporaneous rather than
anachronistic sense, broadly to include anyone engaged by the government,
whether an independent contractor, “employee,” or other agent. The pertinent
definition of “employ” is:

      To engage in one’s service; to use as an agent or substitute in trans-
      acting business; to commission and entrust with the management of
      one’s affairs. The president employed an envoy to negotiate a treaty.
      Kings and States employ ambassadors at foreign courts.

Noah Webster, An American Dictionary of the English Language, tit. Employ
(1828). Thus, even an “agreement” to provide services (such as “to make hay” or
“plough land”) was an “employment.” Jacob, tit. Office; Cunningham, tit. Office.
As detailed above regarding contractors (see supra Parts II.A.3.b & II.B.3) and the
creation of offices “by law” (see supra Part II.C.2), what matters is the nature of a
position—its authority and continuance—not its label, and thus not whether
Congress placed it within the federal service. Our prior analysis, notwithstanding
its conclusion, went far toward acknowledging this when it recognized the



                                          121
                     Opinions of the Office of Legal Counsel in Volume 31


relevance to Appointments Clause analysis of Lebron v. National Railroad
Passenger Corp., 513 U.S. 374 (1995), in which the Court held that the First
Amendment applied to a federally created corporation notwithstanding a statute
providing that the corporation was not a department, agency, or instrumentality of
the government. See Separation of Powers, 20 Op. O.L.C. at 147–48 & n.70. 18

                                         5. Commission

   Finally, although the holder of an office usually receives a commission, that
characteristic too, like an oath or pay, is incidental rather than essential. See
Mechem § 12, at 8. The Constitution, in Article II, Section 3, requires that the
President “shall Commission all the Officers of the United States.” As with the
oath requirement, as well as the recognition that offices are created by law, one
must know who the officers are before being able to apply this provision. That a
person has a commission may no doubt provide evidence that he holds an office.
See, e.g., 15 Annals of Cong. at 888–89 (“There is a Constitutional definition of
the word officer in the third section of the second article of the Constitution, which
provides that the President ‘shall commission all the officers of the United States.’
Here then is a Constitutional definition of what is meant by a person holding an
office, viz., a person commissioned by the President.”) (Rep. Bidwell). But it does
not follow that a person not commissioned does not hold an office, or, conversely,
that only officers have commissions.

                                         III. Conclusion

   For all of these reasons, we conclude that an individual who will occupy a
position to which has been delegated by legal authority a portion of the sovereign
powers of the federal government, and which is “continuing,” must be appointed
pursuant to the Appointments clause. Conversely, a position that does not satisfy
one of these two elements need not be filled pursuant to that Clause.

                                                     STEVEN G. BRADBURY
                                                  Acting Assistant Attorney General
                                                       Office of Legal Counsel




   18
      Similarly, whether for constitutional purposes a person within the federal government is a mere
“employee” or rather holds an office subject to the Appointments Clause will turn on the applicability
of the two essential elements we have set out. See generally Buckley, 424 U.S. at 126 n.162.




                                                122